Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 1 of 103




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


 BRISTOL COUNTY RETIREMENT                   Civil Action No. 1:18-cv-02300-MEH
 SYSTEM, Individually and On Behalf of All
 Others Similarly Situated,

                            Plaintiff(s),    Hon. Michael E. Hegarty

       vs.
                                             DEMAND FOR JURY TRIAL
 QURATE RETAIL, INC.,
 MICHAEL A. GEORGE,
 GREGORY B. MAFFEI, AND
 THADDEUS JASTRZEBSKI,

                            Defendant(s).




                     AMENDED CLASS ACTION COMPLAINT
                 FOR VIOLATION OF FEDERAL SECURITIES LAWS




                                             LABATON SUCHAROW LLP
                                             Jonathan Gardner (pro hac vice)
                                             Christine M. Fox (pro hac vice)
                                             Theodore J. Hawkins (pro hac vice)
                                             140 Broadway
                                             New York, NY 10005
                                             Telephone: 212.907.0700
                                             Facsimile: 212.818.0477

                                             Lead Counsel for Plaintiff and the Proposed
                                             Class
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 2 of 103




                                                 TABLE OF CONTENTS

 I.     NATURE OF THE ACTION ............................................................................................. 2

 II.    JURISDICTION AND VENUE ....................................................................................... 13

 III.   PARTIES .......................................................................................................................... 14

        A.         Lead Plaintiff ........................................................................................................ 14

        B.         Defendants ............................................................................................................ 14

 IV.    SUBSTANTIVE ALLEGATIONS .................................................................................. 17

        A.         Background – QVC and its Easy Pay Program .................................................... 17

        B.         Defendants Dramatically Increased the Availability of Easy Pay
                   Credit in the Summer of 2015............................................................................... 20

        C.         It Was Well Known at Qurate that a Large Increase in the
                   Availability of Easy Pay Credit Would Inflate Sales and Lead to an
                   Increase in Defaults and Bad Debt Expense ......................................................... 23

        D.         A Forensic Accounting Analysis Shows Defendants Increased
                   Easy Pay During the Class Period to Inflate Sales ............................................... 27

                   1.         Charting Qurate’s Bad Debt Shows How Defendants
                              Sought to Stem Slumping Sales in 2015 With Increased
                              Offering of Easy Pay Credit...................................................................... 28

                   2.         Estimating the Effect of Easy Pay in the Fourth Quarter of
                              2015........................................................................................................... 31

        E.         Defendants Artificially Inflated Qurate’s Sales Using Easy Pay to
                   Ensure They Would Be Paid Million-Dollar Bonuses for 2015 ........................... 32

        F.         Defendants also Sought to Artificially Inflate Qurate’s Stock Price
                   to Reduce the Acquisition Cost of Zulily ............................................................. 36

 V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
        STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD .......................... 37

        A.         Qurate’s Materially Misstated Revenues During the Class Period....................... 37

        B.         False SOX Certifications ...................................................................................... 38



                                                                     i
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 3 of 103




        C.       Defendants’ Materially False and Misleading Statements and
                 Omissions Regarding the Source and Sustainability of Qurate’s
                 Sales Growth and the Pervasiveness and Use of Easy Pay Credit........................ 39

                 1.       Second Quarter 2015 Results - August 5, 2015........................................ 40

                 2.       Third Quarter 2015 Results - November 4, 2015 ..................................... 42

                 3.       Investor Day - November 12, 2015........................................................... 43

                 4.       ICR Conference - January 13, 2016.......................................................... 44

                 5.       Fourth Quarter and Year End 2015 Results - February 26,
                          2016........................................................................................................... 45

                 6.       UBS Global Consumer Conference - March 10, 2016 ............................. 50

                 7.       First Quarter 2016 Results - May 9, 2016................................................. 51

                 8.       Investor Day - May 16, 2016 .................................................................... 55

                 9.       Goldman Sachs Conference - June 15, 2016 ............................................ 57

                 10.      Piper Jaffray Annual Consumer Conference - June 15, 2016................... 58

                 11.      The Truth Begins To Emerge, But Defendants Continue to
                          Mislead Investors ...................................................................................... 58

 VI.    POST-CLASS PERIOD EVENTS ................................................................................... 68

 VII.   ADDITIONAL EVIDENCE OF SCIENTER .................................................................. 71

        A.       Certain Defendants’ Stock Sales During the Class Period Were
                 Highly Unusual and Suspicious ............................................................................ 72

                 1.       The Value and Amount of Trading by Defendants George
                          and Maffei Was Highly Unusual .............................................................. 73

                 2.       The Presence of 10b5-1 Trading Plans Adopted by the
                          Individual Defendants Does Not Absolve Them of Liability................... 77

        B.       Defendants Knew or Were Reckless in Not Knowing that A
                 Significant Expansion of the Company’s Easy Pay Program Would
                 Materially Increase its Bad Debt Expense ............................................................ 79




                                                                ii
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 4 of 103




           C.         Defendants Artificially Inflated Qurate’s Sales with Easy Pay
                      Credit to Ensure Payment of Outsized Bonuses in a Year of
                      Otherwise Poor Financial Performance ................................................................ 82

           D.         Defendants Sought to Increase the Value of Qurate’s Stock Price to
                      Reduce the Price Paid for Zulily........................................................................... 83

 VIII.     LOSS CAUSATION/ECONOMIC LOSS ....................................................................... 84

 IX.       CLASS ACTION ALLEGATIONS ................................................................................. 86

 X.        PRESUMPTION OF RELIANCE.................................................................................... 88

 XI.       NO SAFE HARBOR ........................................................................................................ 90

 XII.      CONTROL PERSON ALLEGATIONS........................................................................... 91

 XIII.     CLAIMS FOR RELIEF .................................................................................................... 93

 COUNT I For Violation of Section 10(b) of the Exchange Act and Rule 10b-5
     Against All Defendants..................................................................................................... 93

 COUNT II For Violation of Section 20(a) of the Exchange Act Against the
     Individual Defendants....................................................................................................... 96

 PRAYER FOR RELIEF ............................................................................................................... 98

 JURY DEMAND .......................................................................................................................... 98




                                                                    iii
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 5 of 103




         Court-appointed Lead Plaintiff Indiana Public Retirement System (“Indiana” or

 “Plaintiff”), individually and on behalf of all others similarly situated, by its undersigned

 counsel, hereby brings this Amended Class Action Complaint (the “Complaint”) against Qurate

 Retail, Inc. (“Qurate” or the “Company”), Michael A. George, Gregory B. Maffei, and Thaddeus

 Jastrzebski (collectively, “Defendants”).1 The allegations herein are based on Plaintiff’s

 personal knowledge as to its own acts and on information and belief as to all other matters, such

 information and belief having been informed by the investigation conducted by Lead Counsel,

 which includes a review of: U.S. Securities and Exchange Commission (“SEC”) filings by QVC

 Group Inc., Liberty Interactive Corporation, and Qurate (together the “Liberty Media Entities”);

 securities analysts’ reports and advisories the Liberty Media Entities; press releases and other

 public statements issued by the Liberty Media Entities; media reports about the Liberty Media

 Entities; and consultation with experts in the areas of: (1) accounting; and (2) loss causation and

 damages. Lead Counsel’s investigation into the matters alleged herein is ongoing and many

 relevant facts are known only to, or are exclusively within the custody or control of, the

 Defendants. Plaintiff believes that substantial additional evidentiary support will exist for the

 allegations set forth herein after a reasonable opportunity for discovery. On behalf of itself and

 the class it seeks to represent, Plaintiff alleges as follows:




     1
       Michael A. George (“George”), Gregory B. Maffei (“Maffei”), and Thaddeus Jastrzebski
 (“Jastrzebski”) are referred to collectively as the “Individual Defendants.”


                                                        1
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 6 of 103




 I.       NATURE OF THE ACTION

          1.    This is a federal securities class action brought on behalf of all persons and

 entities that purchased or otherwise acquired QVC Stock2 during the period from August 5, 2015

 through September 8, 2016, inclusive (the “Class Period”), and were damaged thereby. The

 action is brought against Qurate and certain of its officers and directors for violations of the

 Securities Exchange Act of 1934 (the “Exchange Act”) and SEC Rule 10b-5 promulgated

 thereunder.

          2.    Qurate is a retail company that sells consumer products mostly through live

 merchandise-focused televised shopping programs, websites, and mobile applications.3 QVC,

 Inc. (“QVC”) is Qurate’s largest wholly owned subsidiary, accounting for roughly 87.5 % of the

 Company’s total revenue in 2016 and reaching 23 million customers. QVC has more than

 17,000 employees and has retail operations in the U.S., Japan, Germany, the United Kingdom,

 Italy, France, and through a joint venture in China. In the U.S., QVC distributes live product-

 focused programming to viewers 24 hours per day, 364 days per year, and presents, on average,

 800 products every week. Internationally, QVC distributes live programming between 8 to 24

 hours per day, depending on the market. QVC classifies its products into six categories: home,

 apparel, beauty, accessories, electronics and jewelry.



      2
        “QVC Stock” means the publicly traded Series A QVC Group common stock traded
 during the Class Period on the NASDAQ Global Select Market under the symbol QVCA.
      3
        During the Class Period, Qurate Retail Inc. was known as “QVC Group” and the assets
 that made up QVC Group were all wholly-owned subsidiaries of Liberty Interactive Corporation.
 In March 2018, QVC Group was rebranded as Qurate Retail Inc., and in April 2018 Liberty
 Interactive was renamed Qurate. Thus, this Complaint refers to Qurate as the Company
 throughout the Class Period and the terms “Qurate” and “QVC Group” are used interchangeably
 herein. After the rebranding, the ticker symbol “QVCA” was changed to “QRTEA.”


                                                   2
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 7 of 103




        3.      As a promotional tool used to increase sales, QVC offers a payment plan called

 “Easy Pay” to its customers in the United States, the United Kingdom, Germany and Italy

 (known as Q-Pay in Germany and Italy). Easy Pay allows QVC customers to pay for certain

 merchandise in monthly installments, with the first installment typically billed to the customer’s

 credit card when the items ships. Generally, a customer’s credit card is subsequently billed up to

 five additional monthly installments until the total purchase price of the product has been billed

 by QVC. The product price, shipping and handling, and any applicable sales tax are divided

 according to the specified number of payments. Prior to 2015, QVC offered Easy Pay on a

 subset of its products.

        4.      When a customer seeks to purchase an item on Easy Pay credit, the customer is

 only required to provide a credit card, debit card, or gift card number, before using Easy Pay.

 QVC does not perform a credit check before allowing a customer to purchase an item using Easy

 Pay. Thus, QVC incurs significant risk on these purchases. While QVC customers can use any

 credit or debit card to pay for items on Easy Pay, QVC also offers its own proprietary credit card

 called the “Q Card,” which provides additional promotions and benefits to its users.

        5.      Prior to the beginning of the Class Period, QVC was suffering from declining

 revenue and an exodus of new customers who, as Defendant George later admitted, historically

 purchased larger ticket items from QVC, such as electronics and cookware. Without informing

 investors, Defendants dramatically increased the availability of Easy Pay credit, beginning in the

 summer of 2015 by increasing the number and type of products on which the Company offered

 Easy Pay and relaxing rules regarding Easy Pay installment payments in order to attract new

 customers and increase sales.



                                                  3
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 8 of 103




        6.      As part of Defendants’ acceleration in the provision of Easy Pay, no later than

 August 2015, QVC introduced a program called “Easy Pay Every Day.” That program allowed

 any customer with a Q Card to purchase any product offered on QVC using an Easy Pay

 installment plan. Specifically, the program gave Q Card holders the ability to pay for any

 purchase over three monthly installments. There was no extra charge or minimum purchase

 amount required. In addition and at around the same time, Defendants ramped up the number of

 Easy Pay offers available to customers, which meant that more products were available on

 installment, and customers did not need to pay the full price up front.

        7.      At the start of the Class Period, Defendants specifically declined to disclose the

 extent to which the Company was relying on Easy Pay to increase sales. During an August 5,

 2015 earnings call, a Wells Fargo analyst directly asked Defendant George whether the

 Company could “quantify the impact of EasyPay” for the quarter ended June 30, 2015. Rather

 than answer the question, George demurred, claiming that while Easy Pay was an “important

 promotional tool” there was “[n]othing [he could] really quantify” and “I don’t know [that I]

 can give you sort of additional quantification.” This was a gross misrepresentation. In fact,

 Defendants had dramatically increased the amount of Easy Pay being offered to consumers in

 order to artificially inflate sales and internally were tracking Easy Pay penetration on a regular

 basis. Indeed, throughout the Class Period, Defendants hid the fact that sales were being

 artificially inflated through Easy Pay. As a result, investors were unaware that an increasing

 percentage of customers, including new customers, were paying on installment and that this was

 leading to higher default rates and bad debt.




                                                  4
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 9 of 103




        8.      During the Class Period, Defendants repeatedly attributed Qurate’s growth to

 broad-based marketing and a more personalized customer experience, which the Company

 claimed would lead to continued revenue growth. For example, Defendants falsely stated:

                • “[W]e experienced outstanding customer growth in 2015. On a
                trailing 12-month basis, total consolidated customer count
                increased 3% to 12.6 million customers, and in the U.S., customer
                count grew 4% to 8.3 million. Those are both records for total
                customers served. We think these strong customer dynamics are
                the result of our focus on compelling merchandise and content
                and our increasing focus on personalizing our digital platforms.”
                (February 26, 2016, ¶103).

        9.      As to Easy Pay, Defendants routinely downplayed its effect on QVC’s sales

 growth, falsely stating, among other things:

                • “While this new Easy Pay practice has not materially impacted
                our overall sales, it clearly adds value to our profitable Q Card
                program, saves on credit card processing fees, and is an effective
                tool to help us protect and grow the Q Card over time.” (May 9,
                2016, ¶117);

                • that Easy Pay was “not necessarily critical to accelerating sales,
                but just something that we need to be able to offer . . .” (Aug. 5,
                2016, ¶140); and

                • that the pullback in Easy Pay offerings in 2Q 2016 was “unlikely
                . . . . a huge driver” in the Company’s sales slowdown that quarter
                (Aug. 5, 2016, ¶141).

        10.     However, Defendants’ statements during the Class Period were materially false

 and misleading when made because Defendants failed to disclose that: (a) the Company had

 aggressively increased the use of Easy Pay in the summer of 2015 by increasing the number and

 type of products on which it offered Easy Pay, adding lower-priced products to Easy Pay, and

 relaxing rules regarding Easy Pay installment payments in an effort to artificially inflate the

 Company’s sales and attract new customers; (b) the Company’s reported strong sales growth was



                                                  5
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 10 of 103




 due to its substantially expanded Easy Pay program and was not sustainable, organic growth; (c)

 accounts receivable associated with the expanded use of Easy Pay posed a higher risk of write-

 off; (d) the Company misstated its 2015 and Q1 2016 bad debt expense in violation of Generally

 Accepted Accounting Principles (“GAAP”); and (5) as a result of the foregoing, Defendants’

 statements about Qurate’s sales lacked a reasonable basis.

        11.     Defendants manipulated QVC’s sales by increasing the availability of Easy Pay

 despite knowing that the increased use of Easy Pay credit would lead to increased levels of

 defaults and bad debt on the Company’s books. Indeed:

                • During the Class Period, QVC “really ramped” up the use of
                Easy Pay because sales had been down for “quite a while” and
                management at QVC knew sales would be boosted if items were
                available with Easy Pay. Easy Pay was typically used for larger
                items, such as electronics. However, in 2015, Easy Pay was being
                offered on more products and with additional installment periods.
                The use of Easy Pay continued to increase in the latter half of
                2015. ¶47(a).

                • The Company began using Easy Pay on everything in 2015
                because sales were down and Easy Pay was a major sales driver.
                Because Easy Pay historically had collectability issues, an internal
                rule was created for Easy Pay in early 2014 which required that,
                during a promotion, only one-third of QVC’s products could be
                sold on Easy Pay in order to mitigate collectability problems.
                However, in 2015, the Company began offering Easy Pay on
                everything and Easy Pay’s one-third rule was no longer being
                enforced. ¶47(b).

                • QVC decided to increase the use of Easy Pay in an effort to boost
                sales. Easy Pay was originally only used on a few select products
                such as the “Daily Deal” and high priced products, but QVC began
                using it more and more beginning in 2015 to increase sales. In
                2015, Easy Pay also was being used on clearance items and the
                more Easy Pay was used, the more default and collection issues
                there were. ¶47(c).




                                                 6
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 11 of 103




                • There was a significant increase in Easy Pay Flash events in 2015
                which increased the use of Easy Pay. Flash events were windows
                of time in which Easy Pay was offered. The planning team, led by
                Doug Howe, who reported directly to Defendant George, decided
                what items would be offered with Easy Pay. ¶47(d).

                • In addition, QVC increased the number of installments a
                customer could use to pay back balances through Easy Pay from
                three payments to up to five payments. Easy Pay was extended to
                additional products including lower ticket items. ¶47(e).

                • In approximately September 2015, the Company rolled out a plan
                to allow all purchases on the Q Card, including very low priced
                items, to be paid in Easy Pay installments. The plan to link Easy
                Pay to the Q Card was done to drive sales which had been down.
                QVC even accepted gift cards in some markets for Easy Pay
                purchases. ¶47(f).

                • The decision to expand the use of Easy Pay came from the
                Company’s “C-Suite” which included Defendant George and Doug
                Howe (Executive Vice President and Chief Merchandising
                Officer). ¶47(g).

                • Reports were generated on how often customers were using Easy
                Pay (referred to as the “take rate”), as well as other analytics
                related to that metric. New customers typically came to QVC for
                big ticket items and were more likely to default, while returning
                customers were less likely to default. ¶47(h).

                • In 2015, QVC increased the availability of Easy Pay credit to
                such an extent that more than 70% of QVC’s sales were made
                through Easy Pay. ¶47(i).

                • In 2015, it was a frequent topic of discussion at weekly strategy
                meetings that Easy Pay was being used too much. These meetings
                were being attended by some of Defendant George’s direct reports
                including Doug Howe. ¶47(j).

        12.     By the end of 2015, Defendants’ scheme to artificially prop up Qurate’s stock

 price was working and equity analysts opined that QVC was generating organic growth (rather

 than relying on the artifice of Easy Pay credit to prop-up sales). On February 10, 2016, a Wells

 Fargo analyst announced that QVC Stock was their “top pick for 2016,” giving the stock an


                                                 7
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 12 of 103




 “outperform” rating. But it was clear from the analyst’s comments that the market had no idea:

 (i) how QVC had dramatically increased its dependence on Easy Pay in order to drive sales, and

 (ii) that QVC’s default rates and bad debt were increasing due to the increased availability of

 Easy Pay.

        13.     Defendants knew, or were reckless in not knowing, that bad debt was rising

 during the Class Period because of a flood of additional Easy Pay sales to new customers, among

 others, who posed additional risk of non-payment. For example:

                • Easy Pay was underwritten by the Company and everyone at
                QVC knew that the more Easy Pay was offered the more QVC
                would see an increase in delinquencies. ¶48(b).

                • Defaults were going up during the Class Period. QVC had a
                report that was circulated every week to ten days that detailed
                customer defaults and bankruptcies, and listed customers with over
                $25,000 in Easy Pay balances. This report was put together by
                QVC’s finance team, which included Defendant Jastrzebski.
                Defendant Jastrzebski’s team monitored defaults closely and in
                2015, there was an increase in the number of customer accounts
                being sent to collection on reports generated by QVC’s Customer
                Service or “CSR” System. ¶49(a).

                • The Company used an in-house customer relationship
                management (“CRM”) system built by Qurate’s IT department to
                track Easy Pay installment plans and reports were circulated at
                least monthly with information about Easy Pay usage. Reports
                were circulated with sales and Easy Pay default information and
                the C-Suite knew about the increased use of Easy Pay and its
                default rate. ¶49(b).

                • Concerns about Easy Pay were consistently discussed in high-
                level weekly Officers’ Meetings which all of Qurate’s officers,
                attended, including Defendants George and Jastrzebski.
                Delinquencies and defaults on Easy Pay purchases were metrics
                that QVC’s finance team followed closely and the finance team
                would have alerted the attendees of the Officers’ Meetings to any
                changes in that metric. ¶49(c).




                                                  8
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 13 of 103




                • Bad debt was always a topic of discussion during Tuesday
                morning leadership meetings with C-Suite executives and was
                tracked by QVC’s finance department in its SAP Financial System.
                Defaults would be reported to QVC’s customer care department
                where a dunning process would take place. ¶49(d).

        14.     A forensic accounting analysis performed under the supervision of Plaintiff’s

 counsel shows just how much Defendants relied upon Easy Pay credit to boost sales. In fact,

 based upon Qurate’s disclosures regarding the write-off rates and bad debt expense rate

 associated with Easy Pay (at the end of the Class Period), Easy Pay sales during the Class

 Period generally ranged from 50% to 75% of QVC’s net sales. In the fourth quarter of 2015,

 however, Defendants increased the availability of Easy Pay to such an extent that more than

 83% of Qurate’s total net sales were generated using Easy Pay credit. Indeed, Qurate’s 4Q

 2015 earnings (and related EBITDA) were inflated by approximately $11.2 million as a result of

 Defendants’ decision to significantly expand the Easy Pay program in 4Q 2015.

        15.     The truth regarding the Company’s sales, the massive expansion of the Easy Pay

 program, and resultant increase in Qurate’s bad debt rates was revealed to the market through

 two partial disclosures beginning on August 5, 2016, when the Company issued a press release

 announcing its financial results for the second quarter ended June 30, 2016. The Company

 disclosed “significant headwinds” and sales declines compared with prior periods and revealed

 that its bad debt expense had shot up by $15 million dollars as a direct result of its Easy Pay

 program. The Company further disclosed, “higher than expected write-offs on Easy Pay

 purchases from October and November of last year” and announced that, “[g]iven

 heightened write-off risks, we choose to moderate our Easy Pay usage beginning in June...”

 However, Defendants continued to mislead the market by falsely attributing the sales slowdown



                                                  9
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 14 of 103




 in the second quarter to a variety of other factors, including “aggressive markdown activity” by

 department stores during clearance sales, a drop-off in sales for one of its largest brands, and

 even lowered QVC station viewership from “distractions” in the summer due to television

 coverage of world events and the 2016 U.S. presidential election. On news of Qurate’s higher

 write-offs on Easy Pay purchases and the Company’s decision to cut back on Easy Pay offerings,

 which revealed that the Company’s earlier sales growth was not organic and sustainable, the

 Company’s stock price fell $5.69 per share, or 21.63%, to close on August 5, 2016 at $20.61 per

 share on unusually high trading volume.

        16.     The previously undisclosed risks associated with the massive increase in Easy Pay

 usage, especially among new customers, was fully revealed on September 8, 2016, when the

 Company revealed, at a sell-side analyst conference, that the sales slowdown the Company

 disclosed in August had “largely continued” and would continue to impact Qurate’s business.

 Moreover, despite a pullback on the Company’s use of Easy Pay in the second quarter, write-off

 rates associated with Easy Pay “tick[ed]-up” and were “disproportionately concentrated” in new

 or very occasional customers. Further, the increased write-off rates was a trend that had

 persisted and “doesn’t appear to be getting a lot better.” On this news, the Company’s stock

 price fell $1.87 per share, or 8.71%, to close on September 8, 2016 at $19.59 per share on

 unusually high trading volume.

        17.     Defendants were motivated to artificially inflate Qurate’s sales, in part, so that

 they would be paid large bonuses that were tied to specific target revenue numbers for Qurate.

 Qurate’s Executive Officers were eligible to receive performance-based bonuses, in addition to

 their base salary which were structured to align with the Company’s financial performance. The



                                                  10
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 15 of 103




 Company provides a target EBITDA number in its proxy statement that must be achieved before

 any bonus is paid to Qurate’s executives.4 Each year, the Company increased its target based on

 a projection of modest, single-digit growth. During the Class Period in 2015, Qurate’s EBITDA

 had to equal or exceed $1,969.9 million before any bonus would be paid. This target

 performance number materially affected Defendant George’s compensation, who was eligible for

 a performance bonus of up to 260% of his base salary. The other officers also received

 performance bonuses subject to the Company’s revenue growth. However, Qurate’s sales were

 exceedingly low in 2015, and Defendants acknowledged the Company was experiencing

 significant headwinds. In the first quarter of 2015, revenue was $2,214 million, down from

 $2,434 million in revenue in the first quarter of 2014. Similarly, in 2Q 2015, revenue was

 $2,252 million, compared to $2,483 million in 2Q 2014. Revenue decreased even further to

 $2,153 million in 3Q 2015, a decline quarter over quarter from the previous year, putting the

 Individual Defendants’ bonuses at risk. By the end of 3Q 2015, Qurate’s net retail sales were

 tracking 8.7% behind what the Company achieved for the same three quarters of 2014. Knowing

 the Company was falling short of its target EBITDA for executive bonuses, Defendants rapidly

 expanded the Company’s use of Easy Pay beginning in the summer of 2015 in an attempt to

 increase sales before year-end. This expansion occurred just in time to bridge the gap between

 the Company’s low sales over the first three quarters of 2015 and what the Company would need

 to achieve in order for its officers to receive bonuses. As a result of this expansion, the

 Company’s 4Q 2015 revenue shot up to $3,370 million, the highest it had been all year and

 above the level achieved in the same quarter during the previous year. As reported, EBITDA

     4
      EBITDA refers to the Company’s earnings before interest, taxes, depreciation, and
 amortization.


                                                  11
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 16 of 103




 for 2015 was $1,969 million, somehow exactly what the executive officers needed to receive

 their incentive based bonuses.

        18.     The increase in Defendants’ compensation resulting from performance bonuses in

 2015 was significant. Defendant George, for example, was paid a salary of $1,125,509 as well as

 a performance bonus amounting to $1,000,000. Thus, the addition of George’s bonus almost

 doubled his total compensation. And given the EBITDA target and the Company’s performance

 for the first two quarters of 2015, Defendant George’s bonus would not have been paid absent

 Defendants’ decision to significantly expand use of the Easy Pay program.

        19.     Moreover, unbeknownst to investors, during the Class Period, Defendants George

 and Maffei had been heavily selling QVC Stock in unusual and suspicious amounts totaling

 more than $44.5 million in proceeds. Indeed, Defendants George and Maffei sold large

 tranches of stock that were suspiciously timed and out of line with their prior trading practices.

 As a result of these Class Period trades, these Defendants profited from the artificial inflation in

 the price of QVC Stock caused by their false and misleading statements and omissions. Notably,

 on October 1, 2015—the same date the acquisition of Zulily, Inc. (“Zulily”) was consummated—

 Defendant George executed trades amounting to $7,144,409.50 in proceeds. This highly

 suspicious transaction was Defendant George’s largest transaction throughout the Class Period.

 As discussed more fully herein, the value and amount of trading these Defendants engaged in

 during the Class Period were highly unusual. Defendant George sold 1,470,110 shares of QVC

 Stock during the Class Period for proceeds of more than $38.5 million, while Defendant Maffei

 sold 224,505 shares of QVC Stock during the Class Period for proceeds of more than $6 million.




                                                  12
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 17 of 103




        20.     As a result of Defendants’ false and misleading statements and omissions, the

 precipitous decline in the price of Qurate’s common stock and the Lead Plaintiff’s and other

 Class members’ significant losses were foreseeable to Defendants.

 II.    JURISDICTION AND VENUE

        21.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Securities

 Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.

        22.     This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        23.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

 U.S.C. § 78aa and 28 U.S.C. § 1391(b). Many of the acts that constitute the violations of law

 complained herein, including the preparation and public dissemination of materially false and

 misleading information, occurred in substantial part in this Judicial District. Qurate transacts

 business in this District, and the Company’s headquarters are located within this District at

 12300 Liberty Boulevard, Englewood, Colorado 80112.

        24.     In connection with the acts alleged in this complaint, Defendants, directly or

 indirectly, used the means and instrumentalities of interstate commerce, including, but not

 limited to, the U.S. mails, interstate telephone communications, and the facilities of the national

 securities markets, including NASDAQ.




                                                  13
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 18 of 103




 III.   PARTIES

        A.      Lead Plaintiff

        25.     On November 26, 2018, the Court appointed Indiana as Lead Plaintiff for the

 Class pursuant to the Private Securities Litigation Reform Act (the “PSLRA”). ECF No. 28.

 Indiana is a pension fund that is based in Indianapolis, Indiana and offers pension, retirement

 plans and various other benefits to its participants. The System serves the needs of

 approximately 467,000 members and retirees representing more than 1,200 employers, including

 public universities, school corporations, municipalities, and state agencies throughout the state of

 Indiana. Indiana is a sophisticated institutional investor that had $34.2 billion in assets under

 management at fiscal year-end 2018. As set forth in the Certification previously submitted to the

 Court (ECF No. 18-1), Lead Plaintiff purchased QVC Stock at artificially inflated prices during

 the Class Period and suffered damages as a result of the federal securities law violations and

 materially false and misleading statements and omissions alleged herein.

        B.      Defendants

        26.     Qurate is a Delaware corporation with its principal executive offices located at

 12300 Liberty Boulevard, Englewood, Colorado 80112. Qurate markets and sells retail goods

 through live merchandise-focused televised shopping programs, websites, and mobile

 applications. Qurate is currently comprised of eight wholly-owned subsidiaries including QVC,

 HSN, Zulily, Ballard Designs, Frontgate, Garnet Hill, Grandin Road, and Improvements.

        27.     During the Class Period, QVC Inc. was part of QVC Group and Series A shares

 of QVC Group were publicly traded on NASDAQ under the ticker symbol “QVCA.” In




                                                  14
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 19 of 103




 addition, during the Class Period, QVC Group was a wholly-owned subsidiary of Liberty

 Interactive Corporation.

                (a)    On March 9, 2018, Liberty Interactive Corporation entered into a complex

 transaction which included the acquisition and spin off of an Alaska-based telecommunication

 company called General Communications Inc. In connection with that transaction, Liberty

 Interactive Corporation rebranded itself as Qurate Retail Inc., the current corporate Defendant in

 this case. Notably, Qurate Retail Inc. was comprised of the same businesses and assets

 previously attributed to QVC Group.

                (b)    On the same date—March 9, 2018—ticker symbols “QVCA” and

 “QVCB” were changed to new ticker symbols “QRTEA” and “QRTEB.” Thus, after Qurate

 Retail Inc. came into existence, investors who held shares QVC Group stock (QVCA) received

 exactly the same number of shares of QRTEA stock, which continued trading on NASDAQ.

        28.     Defendant George served as the CEO and President of QVC Inc. from April 2006

 to March 2018, and November 2005 to March 2018, respectively. Defendant George made false

 and misleading statements on the Company’s Earnings Conference Calls (“Earnings Calls”) on

 August 5, 2015, November 4, 2015, February 26, 2016, May 9, 2016 and August 5, 2016 and

 during the Company’s 2015 and 2016 Investor Days on November 12, 2015 and May 16, 2016.

 Further, Defendant George made false and misleading statements at conferences on January 13,

 2016, March 10, 2016 and June 15, 2016, and in Press Releases dated August 5, 2015, May 9,

 2016 and August 5, 2016.

        29.     Defendant Maffei has been President and Chief Executive Officer of Liberty

 Interactive Corporation from February 2006 to the present. He also has served as a director of



                                                 15
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 20 of 103




 Liberty Interactive Corporation from November 2005 to the present. Defendant Maffei signed

 and certified the Company’s Form 10-K for fiscal 2015 and the Company’s Form 10-Q for the

 quarterly periods ending June 30, 2015, September 30, 2015, March 31, 2016, and June 30,

 2016. Further, Defendant Maffei made false and misleading statements in the Company’s Press

 Release dated February 26, 2016.

        30.     Defendant Jastrzebski served as Executive Vice President and CFO of Qurate’s

 subsidiary QVC, Inc. from July 2013 to May 17, 2018. Defendant Jastrzebski was QVC’s

 Principal Accounting Officer & Executive Vice President of Strategy until May 2018. Defendant

 Jastrzebski made false and misleading statements at the Company’s 2016 Investor Day on May

 16, 2016.

        31.     The Individual Defendants, because of their positions with the Company,

 possessed the power and authority to control the contents of Qurate’s reports to the SEC, press

 releases, and presentations to securities analysts, money portfolio managers and institutional

 investors, i.e., the market. The Individual Defendants were provided with copies of the

 Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,

 their issuance and had the ability and opportunity to prevent their issuance or cause them to be

 corrected. Because of their positions and access to material non-public information available to

 them, the Individual Defendants knew that the adverse facts specified herein had not been

 disclosed to, and were being concealed from, the public, and that the positive representations

 which were being made were then materially false and/or misleading.




                                                 16
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 21 of 103




 IV.      SUBSTANTIVE ALLEGATIONS

          A.    Background – QVC and its Easy Pay Program

          32.   Qurate markets and sells various consumer products primarily through live

 merchandise-focused televised shopping programs, websites, and mobile applications. Qurate is

 currently comprised of eight leading retail brands – QVC, HSN, Zulily, Ballard Designs,

 Frontgate, Garnet Hill, Grandin Road and Improvements, all dedicated to providing a “third way

 to shop” that goes beyond transactional e-commerce and traditional stores. Each brand maintains

 its own logo and shopping experience within the organization. The Company is a leader in video

 commerce, with a worldwide reach of nearly 370 million homes via 16 television channels and

 multiple media outlets. Qurate has 27,000 employees in the US, UK, Germany, Japan, Italy,

 France, Poland and China. This action centers on QVC, Qurate’s largest and most important

 brand.

          33.   As shown in the chart below, QVC, Inc. (“QVC”) is by far Qurate’s largest

 wholly owned subsidiary, accounting for roughly 87.5 % of the Company’s total revenue in 2015

 and reaching 23 million customers.




                                               17
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 22 of 103




  *   Operating income before depreciation and amortization (“OIBDA”) is a metric used to measure
      financial performance. During the Class Period, Qurate used an adjusted OIBDA formula to
      measure the Company’s financial performance. Qurate’s adjusted OIBDA refers to the
      Company’s revenue less the cost of sales, operating expenses, selling, and general and
      administrative expenses (excluding stock compensation). Qurate executives regularly referred to
      this OIBDA metric during the Company’s earnings calls.



                                                 18
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 23 of 103




        34.     In the U.S., QVC distributes its programming live 24 hours per day, 364 days per

 year and presents on average 800 products every week. QVC has more than 17,000 employees

 and has retail operations in the U.S., Japan, Germany, United Kingdom, Italy, France, and

 through a joint venture in China. Internationally, QVC distributes live programming between 8

 to 24 hours per day, depending on the market. QVC classifies its products into six categories:

 home, apparel, beauty, accessories, electronics and jewelry.

        35.     As a promotional tool used to increase sales, QVC offers a payment plan called

 Easy Pay to its customers in the United States, United Kingdom, Germany and Italy (known as

 Q-Pay in Germany and Italy). Easy Pay allows QVC customers to pay for certain merchandise

 in up to six monthly installments, with the first installment typically billed to the customer’s

 credit card when the merchandise is shipped. The customer’s credit card is subsequently billed

 two to five additional monthly installments until the total purchase price of the products has been

 billed by QVC. The product price, shipping and handling, and any applicable sales tax is divided

 among the specified number of payments. When a customer places an order using Easy Pay,

 QVC requests authorization from the credit card company for just the amount of the first

 installment, not the total purchase amount.

        36.      QVC does not perform a credit check before allowing a customer to purchase an

 item using Easy Pay. Thus, if an Easy Pay installment plan is offered for a particular item, the

 customer is only required to provide a credit card, debit card, or gift card number before using

 Easy Pay. QVC thus incurs significant risk on these purchases.

        37.     While QVC customers can use any credit or debit card to pay for items on Easy

 Pay, QVC also offers its own proprietary credit card called the “Q Card,” which provides


                                                  19
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 24 of 103




 additional promotions and benefits to its users. According to the Company, the Q Card is

 managed by Synchrony Bank.

          B.     Defendants Dramatically Increased the Availability of Easy Pay Credit in the
                 Summer of 2015

          38.    Prior to 2015, QVC offered Easy Pay only on a subset of its products, including

 larger ticket items such as electronics.

          39.    In 2015, QVC was suffering from declining revenue and flat growth in new

 customers who, as Defendant George has admitted, historically purchased larger ticket items,

 including electronics and cookware.5 During the Class Period, Defendants ramped up the use of

 Easy Pay because sales had been down for a while and management at QVC knew sales would

 be boosted if more items were available to purchase on Easy Pay.

          40.    Defendants knew or recklessly disregarded that a large increase in the availability

 of Easy Pay would lead to increased sales, but also would lead to an increase in customer

 defaults and ultimately an increase in the amount of bad debt on the Company’s books. Before

 the Class Period, on September 4, 2014, Defendant George indicated that he knew Easy Pay was

 directly correlated with bad debt, admitting during an earnings call that Easy Pay “does have

 some negative working capital impact.”

          41.    Without informing investors about the plan to substantially increase the use of

 Easy Pay credit during the Class Period and the impact it would have on the Company’s default

 rates and bad debt, Defendants dramatically increased the availability of Easy Pay credit,

 beginning in the summer of 2015—substantially increasing both the number and price point of



     5
         November 8, 2016 Earnings Call Transcript.


                                                  20
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 25 of 103




 products on which QVC offered Easy Pay. Indeed, during the Class Period, Defendants made

 Easy Pay available on clearance and lower-priced items.

           42.   Notwithstanding that Defendants knew a large increase in the availability of Easy

 Pay would lead to increased default rates and ultimately to an increase in bad debt, Defendants

 sought to reverse the Company’s decreasing sales trend and reinvigorate sales growth so

 Defendants could:

                 (a)    keep the Company’s stock price artificially high until the Company’s

 acquisition of Zulily (which was bought, in part, by using QVC Stock) was complete;

                 (b)    pay themselves seven-figure performance bonuses at the end of 2015; and

                 (c)    reap more than $44.5 million in insider sales proceeds during the Class

 Period.

           43.   As part of this ramp up in Easy Pay, QVC introduced a program called “Easy Pay

 Every Day.” This promotion allowed any customer with a Q Card to purchase any product

 available on QVC using the Easy Pay installment plan. Specifically, the program gave Q Card

 holders the ability to pay for any purchase over three monthly installments. There was no extra

 charge or minimum purchase amount required to take advantage of the program. In addition, the

 Company substantially expanded the number of products available to purchase on Easy Pay

 beginning in the summer of 2015.

           44.   The Company maintains an agreement with Synchrony Bank to provide revolving

 credit directly to QVC customers using its Q Card. QVC and Synchrony split the income from

 purchases made on the Q Card and the receivables for those purchases were recorded on




                                                 21
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 26 of 103




 Synchrony’s books. However, all purchases made on Easy Pay (even those on the Q Card)

 remained on Qurate’s books.

        45.     At the start of the Class Period, an analyst questioned the extent to which the

 Company was relying on Easy Pay to increase sales. During an August 5, 2015 earnings call, a

 Wells Fargo analyst directly asked Defendant George whether Qurate could “quantify the impact

 of EasyPay” for the quarter ended June 30, 2015. Rather than answer the question, George

 demurred, claiming that while Easy Pay was an “important promotional tool” there was

 “nothing [he could] really quantify” and “I don’t know [that I] can give you sort of additional

 quantification.” This was a gross misrepresentation. In fact, Defendants had dramatically

 increased the amount of Easy Pay being offered to consumers in order to artificially inflate sales

 and internally were tracking Easy Pay penetration on a regular basis. Indeed, throughout the

 Class Period, Defendants hid the fact that sales were being artificially inflated through Easy Pay.

 Investors were unaware that an increasing percentage of customers, including new customers,

 were paying on installments and that this would lead to higher default rates and bad debt.

        46.     By the end of 2015, Defendants’ scheme to prop up Qurate’s stock price was

 working. Because the extent to which Easy Pay had been used remained undisclosed to

 investors, equity analysts believed that QVC was generating organic growth. On February 10,

 2016, a Wells Fargo analyst announced that Qurate was their “top pick for 2016,” giving the

 stock an “outperform” rating. The analyst specifically stated that “[w]e would also note that

 outside of a few more ‘Easy Pay’ offers throughout the quarter, the promotional cadence of

 QVC’s emails was largely unchanged from last year in Q4’15, giving us further confidence in

 sales and margins.”



                                                 22
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 27 of 103




         C.     It Was Well Known at Qurate that a Large Increase in the Availability of
                Easy Pay Credit Would Inflate Sales and Lead to an Increase in Defaults and
                Bad Debt Expense

         47.    Qurate boosted its sales number by dramatically increasing the availability of

 Easy Pay during the Class Period.

                (a)     During the Class Period, QVC “really ramped” up the use of Easy Pay

 because sales had been down for “quite a while” and management at QVC knew sales would be

 boosted if items were available with Easy Pay. Easy Pay was typically used for larger items,

 such as electronics. However, in 2015, Easy Pay was being offered on more products and with

 additional installment periods. The use of Easy Pay continued to increase in the latter half of

 2015.

                (b)     The Company began using Easy Pay on everything in 2015 because sales

 were down and Easy Pay was a major sales driver. Because Easy Pay historically had

 collectability issues, an internal rule was created for Easy Pay in early 2014 which required that,

 during a promotion, only one-third of QVC’s products could be sold on Easy Pay in order to

 mitigate collectability problems. However, in 2015, the Company began offering Easy Pay on

 everything and Easy Pay’s one-third rule was no longer being enforced.

                (c)     QVC decided to increase the use of Easy Pay in an effort to boost sales.

 Easy Pay was originally only used on a few select products such as the “Daily Deal” and high

 priced products, but QVC began using it more and more beginning in 2015 to increase sales. In

 2015, Easy Pay also was being used on clearance items and the more Easy Pay was used, the

 more default and collection issues there were.




                                                  23
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 28 of 103




                (d)     There was a significant increase in Easy Pay Flash events in 2015 which

 increased the use of Easy Pay. Flash events were windows of time in which Easy Pay was

 offered. The planning team, led by Doug Howe, who reported directly to Defendant George,

 decided what items would be offered with Easy Pay.

                (e)     In addition, QVC increased the number of installments a customer could

 use to pay back balances through Easy Pay from three payments to up to five payments. Easy

 Pay was extended to additional products including lower ticket items.

                (f)     In approximately September 2015, the Company rolled out a plan to allow

 all purchases on the Q Card, including very low priced items, to be paid in Easy Pay

 installments. The plan to link Easy Pay to the Q Card was done to drive sales which had been

 down. QVC even accepted gift cards in some markets for Easy Pay purchases.

                (g)     The decision to expand the use of Easy Pay came from Qurate’s “C-Suite”

 which included Defendant George and Doug Howe.

                (h)     Reports were generated on how often customers were using Easy Pay

 (referred to as the “take rate”), as well as other analytics related to that metric. New customers

 typically came to QVC for big ticket items and were more likely to default, while returning

 customers were less likely to default.

                (i)     In 2015, QVC increased the availability of Easy Pay credit to such an

 extent that more than 70% of QVC’s sales were made through Easy Pay.

                (j)     In 2015, it was a frequent topic of discussion at weekly strategy meetings

 that Easy Pay was being used too much. These meetings were being attended by some of

 Defendant George’s direct reports including Doug Howe.



                                                  24
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 29 of 103




        48.     It was common knowledge within Qurate that any increase in Easy Pay would

 lead to higher rates of default and write-off.

                (a)     Because Easy Pay historically had collectability issues, an internal rule

 was created for Easy Pay in early 2014 which required that, during a promotion, only one-third

 of QVC’s products could be sold on Easy Pay in order to mitigate these collectability problems.

 However, in 2015, the Company began offering Easy Pay on everything and Easy Pay’s one-

 third rule was no longer being enforced. In 2015, it was a frequent topic of discussion at weekly

 strategy meetings that Easy Pay was being used too much. These meetings were being attended

 by some of Defendant George’s direct reports including Doug Howe.

                (b)     Easy Pay was underwritten by the Company and everyone at QVC knew

 that the more Easy Pay was offered the more QVC would see an increase in delinquencies.

                (c)     The more Easy Pay was used, the more default and collection issues there

 were. In order to purchase on Easy Pay, a customer only needed a valid credit card. The

 Company did not do a credit check before allowing a customer to use Easy Pay.

                (d)     New customers typically came to QVC for big ticket items and new

 customers were more likely to default. Returning customers were less likely to default.

        49.     The Defendants knew the amount of bad debt on Qurate’s books was increasing

 during the Class Period because of the rise in Easy Pay availability.

                (a)     Defaults were going up during the Class Period. QVC had a report that

 was circulated every week to ten days that detailed customer defaults and bankruptcies, and

 listed customers with over $25,000 in Easy Pay balances. This report was put together by

 QVC’s finance team, which included Defendant Jastrzebski. Defendant Jastrzebski’s team



                                                  25
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 30 of 103




 monitored defaults closely. In 2015, there was an increase in the number of customer accounts

 being sent to collection on reports generated by QVC’s Customer Service or “CSR” System.

                (b)     The Company used an in-house CRM system built by Qurate’s IT

 department to track Easy Pay installment plans, and that reports were circulated monthly (and

 sometimes more frequently) with information about Easy Pay usage. QVC would know right

 away if a customer missed an installment payment. Executives with access to the CRM system

 had access to which customers used Easy Pay and if they had defaulted. Reports were circulated

 with sales and Easy Pay default information and the C-Suite knew about the increased use of

 Easy Pay and its default rate.

                (c)     Qurate was a Company obsessed with sales metrics and their drivers.

 QVC had up to the minute, real-time visibility into its sales including Flash Sales offering Easy

 Pay. Information about Easy Pay was widely available and C-Suite executives at Qurate could

 easily access the information. Concerns about Easy Pay and its effect on sales were routinely

 discussed during weekly executive Officers’ Meetings. All of Qurate’s officers, including

 Defendants George and Jastrzebski, attended the weekly executive Officers’ Meetings held on

 Tuesday. Delinquencies and defaults on Easy Pay purchases were metrics that QVC’s finance

 team followed closely and the finance team would have alerted the attendees of the executive

 Officers’ Meeting to any changes to that metric.

                (d)     Bad debt was always a topic of discussion during Tuesday morning

 leadership meetings with C-Suite executives. Bad debt was tracked by QVC’s finance




                                                 26
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 31 of 103




 department in its SAP Financial System. Defaults would be reported to QVC’s customer care

 department where a dunning process would take place.6

         D.     A Forensic Accounting Analysis Shows Defendants Increased Easy Pay
                During the Class Period to Inflate Sales

         50.    A forensic accounting analysis performed under the supervision of Plaintiff’s

 counsel shows just how much Defendants relied upon Easy Pay credit to boost sales. In fact,

 based upon Qurate’s disclosures regarding the write-off rates and bad debt expense rate

 associated with Easy Pay, it can be inferred that Easy Pay sales during the Class Period generally

 ranged from 50% to 75% of QVC’s net sales. In the fourth quarter of 2015, however,

 Defendants loosened the availability of Easy Pay to such an extent that more than 83% of

 Qurate’s total net sales were generated using Easy Pay credit.

         51.    The extent to which Defendants relied upon Easy Pay credit during the Class

 Period can be estimated using the following method: After the end of the Class Period, Qurate

 represented that Easy Pay “write-off rates are sub-2%.”7 In addition, Qurate recorded bad debt

 expenses to account for estimated write-offs. A bad debt expense will reduce earnings, including

 EBITDA, in the period revenue is recorded. Qurate said it used an estimated bad debt expense

 based on its most recent six-to-nine month historical write-off experience.8




     6
        “Dunning process” is the process of communicating with customers to ensure the
 collection of accounts receivable. As accounts become more overdue, communications progress
 from gentle reminders to more frequent letters and phone calls.
      7
        9/8/16 Goldman Sachs Transcript, p.5. Write-off rates refer to the portion of sales that are
 not ultimately collected from the customer. As an example, using Qurate’s representation, Qurate
 will write-off less than $2 million for each $100 million of Easy Pay revenue (i.e., sub-2%).
 Plaintiffs’ forensic accountant reasonably inferred that Qurate’s write-offs were close to 2%.
      8
        8/5/16 Earnings Call Transcript, p.5.


                                                 27
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 32 of 103




           52.    As of November 11, 2016, Qurate reported that its bad debt expense had been

  recorded within the range of 1.0% to 1.5% of revenue (i.e., on-average bad debt expense was

  1.25% of revenue).9 Thus, based on these disclosures, it can be inferred that Easy Pay sales

  typically ranged from 50% (1% divided by 2%) to 75% (1.5% divided by 2%) of QVC’s net

  sales at any given time. Dividing the Company’s bad debt expense by the write-off rate allowed

  Plaintiff’s forensic accountant to estimate the approximate percent of sales subject to the write-

  off risk. These calculations are based upon the reasonable inference that only Easy Pay sales

  were exposed to significant write-off risk.

                  1.     Charting Qurate’s Bad Debt Shows How Defendants Sought to Stem
                         Slumping Sales in 2015 With Increased Offering of Easy Pay Credit

           53.    Qurate acknowledged (at the end of the Class Period) that its Easy Pay Program

  caused an increase in write-offs for sales in 4Q 2015. As seen in the following chart, these

  write-offs increased Qurate’s bad debt expense significantly in 2016 as compared to 2015:




           54.    On August 5, 2016—the first partial disclosure date—Qurate acknowledged that

  the change in the bad debt expense rate resulted in a $15 million increase in bad debt expense in



      9
          QVC Investor Day 11/10/16, Appendix at p.26.


                                                  28
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 33 of 103




  2Q 2016. Qurate further disclosed that this increase was primarily related to increased Easy Pay

  sales.

           55.   After the close of the Class Period, on November 11, 2016, Qurate ultimately

  disclosed a “Normalized” calculation showing its bad debt expense rate as if the rate had been

  adjusted in the period in which the related sales occurred (i.e., not in the later period in which the

  write-off occurred). The following chart compares Qurate’s “As Reported” rate to the

  “Normalized” bad debt expense rate:




           56.   The above chart shows that Qurate accelerated earnings during the period Easy

  Pay sales were expanded (2015) but before the attendant increased Easy Pay write-offs were

  experienced (2016). Further, the chart shows that the positive earnings impact from an

  understated bad debt reserve was particularly pronounced in 4Q 2015 while the negative

  earnings impact was particularly pronounced in 2Q 2016, when Qurate was forced to increase its

  bad debt reserve to accommodate the increased Easy Pay write-off activity.

           57.   As illustrated in the chart below, Qurate’s fourth quarter of each year represented

  Qurate’s most significant revenue period. Due to the seasonality of revenue, Qurate’s investor




                                                   29
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 34 of 103




  presentations focus on revenue growth as compared to the prior year quarter (e.g., 4Q 2015 is

  compared to 4Q 2014).10




           58.     And the following chart presents QVC’s revenue growth by quarter for each of

  the years 2014 through 2016.




           59.     These charts show the effects of Defendants’ increased use of Easy Pay on

  reported revenue. Qurate reported revenue growth in each quarter during 2014. But in 2015,

  Qurate reported that revenue growth had decreased in each of the first three quarters. In 4Q


      10
           11/10/16 Investor Day presentation, p.6, n.1.


                                                   30
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 35 of 103




 2015, however, Qurate reported revenue growth for the first time in 2015 as the impact of

 increasing Easy Pay sales was felt. And Qurate continued to report revenue growth in the first

 two quarters of 2016.11 At that time, though, Qurate slowed its use of Easy Pay, which

 culminated in declining revenue in each of the last two quarters of 2016.

                2.     Estimating the Effect of Easy Pay in the Fourth Quarter of 2015

          60.   Using Defendants’ disclosures regarding post-Class-Period write-offs associated

 with Easy Pay, along with Qurate’s reported bad debt rates, Plaintiff’s forensic accountants were

 able to estimate both how much QVC was dependent upon Easy Pay to boost sale, and the

 amount Defendants increased Easy Pay in at least one quarter during the Class Period—the

 fourth quarter of 2015.

          61.   Qurate identified the “Bad Debt bps Change” as 40 bps or 0.4% when

 “Normalized” for the write-off impact of Easy Pay transactions for 4Q 2015.12 Thus, the write-

 offs unaccounted for by Qurate’s average existing bad debt expense rate is $11.2 million, which

 is calculated as follows: $2,800 million of sales13 in 4Q 2015 multiplied by 0.4%. Notably, this

 amount is only the portion of additional Easy Pay write-offs that Qurate’s pre-existing bad debt

 expense rate could not accommodate.

          62.   Qurate used the following formula to internally estimate write-offs: Revenue x

 Bad debt expense rate = Estimated write-offs. The same formula that Qurate used to estimate

 write-offs associated with actual revenue can be used to estimate the additional Easy Pay revenue


     11
        “Given heightened write-off risks, we did choose to moderate our Easy Pay usage
 beginning in June, which put some additional pressure on our sales.” (8/5/16 Earnings Call
 Transcript, p.5.)
     12
        Liberty Investor Day 11/10/16, Appendix at p.26.
     13
        2015 Form 10-K, p.73.


                                                31
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 36 of 103




 associated with actual write-offs. Thus, the inverse formula employed by Plaintiff’s forensic

 accountants can be re-written as: Write-offs ÷ Bad debt expense rate = Estimated Revenue.

        63.     Implementing the formula above for 4Q 2015 yields this result: incremental write-

 offs of $11.2 million ÷ 2% Easy Pay write-off equals $560 million of additional Easy Pay

 revenue in 4Q 2015. A similar calculation using the total normalized bad debt expense rate for

 4Q 2015 shows that more than 83% of Qurate’s total revenue in 4Q15 (1.65% ÷ 2.00% = 83%

 x $2.8 billion = $2.3 billion) was generated using Easy Pay.

        64.     Accordingly, Defendants were heavily reliant on Easy Pay to support sales.

 Although there is insufficient data to recreate the exact magnitude of Defendants’ increase in the

 availability of Easy Pay credit during the entire Class Period, it is abundantly clear from the

 available data that Defendants heavily increased the amount of Easy Pay offered in 4Q 2015

 without disclosing it to the market.

        E.      Defendants Artificially Inflated Qurate’s Sales Using Easy Pay to Ensure
                They Would Be Paid Million-Dollar Bonuses for 2015

        65.     Qurate’s Executive Officers including Defendant George were eligible to receive

 performance-based bonuses, in addition to their base salary every year, but only if they hit

 certain earnings benchmarks for the year.

        66.     Defendants increased Easy Pay at the precise time needed to inflate sales to hit the

 earning target needed to achieve executive bonuses in 2015, a feat that effectively doubled

 Defendant George’s salary. Because the bonuses are structured to align with the Company’s

 financial performance, the Company provides a target QVC EBITDA number that must be

 achieved before any bonus is paid. In 2014, QVC had to achieve an EBITDA of $1,864.6

 million before any Executive Officer would be eligible to receive a bonus. Similarly, during the


                                                  32
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 37 of 103




  Class Period in 2015, QVC’s EBITDA had to equal or exceed $1,969.9 million—a 5.65%

  increase from the previous year’s target—before any bonus would be paid.

           67.   This target performance number materially affected Defendant George’s

  compensation, who was eligible for a performance bonus above and beyond his base salary.




           68.   Defendant Maffei also received a performance bonus based upon the financial

  performance of Qurate’s parent company, Liberty Interactive. Thus, Maffei also had an interest

  in inflating Qurate’s overall revenue so that he was eligible to receive a bonus.14




      14
        In 2014, the Company increased its target QVC Global EBITDA by 5.65% to determine
  2015 performance based bonus compensation. In 2015, the Company increased its QVC Global
  EBITDA by 1.94% to determine 2016 performance based bonus compensation.


                                                   33
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 38 of 103




         69.      Qurate’s sales were slumping in 2015 and Defendants have admitted the

  Company was experiencing significant headwinds during this time. In the first quarter of 2015,

  revenue was $2,214 million, down from $2,434 million in revenue in the first quarter of 2014.

  Similarly, in Q2 2015, revenue was $2,252 million, down from $2,434 million in revenue in the

  first quarter of 2014. Revenue decreased even further in Q3 2015 to $2,153 million, prompting

  concern that the Individual Defendants would not receive their performance-based

  compensation.




                                                 34
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 39 of 103




          70.   Knowing the Company was falling short of its target EBITDA for executive

 bonuses, Defendants rapidly expanded the Company’s use of Easy Pay in the late summer and

 fall to increase sales before year-end. This expansion occurred just in time to bridge the gap

 between the Company’s low sales over the first three quarters of 2015, and what the Company

 had to achieve for its officers to receive bonuses. As a result of this expansion, the Company’s

 4Q 2015 total revenue shot up to $3,370 million, the highest it had been all year. And for the first

 time in 2015, Qurate’s revenue exceeded the revenue from the previous year’s quarter.

          71.   As reported, the actual EBITDA for 2015 was $1,969.9 million, somehow exactly

 what the Company needed for Defendant George to receive bonus. However, an analysis

 conducted by Plaintiff’s forensic accountants (described above) revealed that Qurate’s 4Q

 2015 earnings and related EBITDA were inflated by at least $11.2 million due to the

 deferral of the related bad debt expense until 2Q16. Thus, Defendants necessarily would not

 have achieved the EBITDA number needed to pay bonuses absent their decision to substantially

 loosen the availability of Easy Pay credit without adequately reserving for the attendant bad

 debts.

          72.   Because the Company ultimately reached its target EBITDA metric, Defendant

 George received an additional $1 million in bonus compensation. This effectively doubled his

 $1,125,509 base salary for the year. Defendant Maffei also benefitted from the expansion of

 Easy Pay to the tune of $1,874,240 in corporate performance based compensation.15




     15
      The Company provides no publicly available information regarding Jastrzebski’s
 compensation structure.


                                                 35
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 40 of 103




          F.    Defendants also Sought to Artificially Inflate Qurate’s Stock Price to Reduce
                the Acquisition Cost of Zulily

          73.   Immediately after Defendants dramatically increased the availability of Easy Pay

 credit at QVC, Qurate announced in August 2015 that it was planning to acquire the online

 retailer Zulily as part of a strategy to attract new customers.16 Notably, the purchase price was to

 be paid in part through the issuance of additional QVC Stock. Thus, in the face of declining

 sales, Defendants sought to maintain the price of QVC Stock at an artificially high level

 until the completion of the transaction on October 1, 2015.

          74.   In August 2015, Defendants announced Qurate’s plan to acquire Zulily for $2.4

 billion, half of which was to be paid in newly issued shares of Qurate’s Series A stock. With its

 “QVC-like characteristics,” Zulily presented an opportunity for QVC to expand its customer

 reach. While emphasizing the personalization aspect of Zulily’s business, which generates “a

 million versions of their website every day,” QVC sought to achieve increasing customer loyalty

 from Zulily’s millennial customers.

          75.   With this acquisition looming and Qurate’s sales falling, QVC aggressively

 expanded its Easy Pay program beginning in the summer of 2015 by: (i) substantially increasing

 the number and type of products on which it offered Easy Pay; (ii) adding lower-priced products

 to Easy Pay; and (iii) relaxing rules regarding Easy Pay installment payments in order to attract

 new customers and increase sales. The Defendants knew or recklessly disregarded that this


     16
        Based in Seattle, Washington, Zulily is an online retailer that sells products through flash
 sales on its website. Zulily’s merchandise includes clothing and home products such as kitchen
 accessories and home décor. Zulily offered a more personalized retail experience, sending
 individual emails to each of its customers showing products based on the customer’s browsing
 and purchasing behavior. Zulily’s average customer ranged from 20 to 45 years old, substantially
 younger than QVC’s average 35 to 70 year old customers.


                                                 36
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 41 of 103




 massive expansion of Easy Pay would increase QVC’s bad debt exposure. Nonetheless, the

 Company ramped up its use of Easy Pay to artificially inflate the stock price prior to the October

 acquisition. This allowed the Company to pay less for Zulily.

 V.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD

        A.        Qurate’s Materially Misstated Revenues During the Class Period

        76.       Qurate’s revenues posted during the Class Period were materially false and

 misleading because Defendants’ failure to disclose other material information misled investors

 into believing that Qurate’s revenue growth was organic and sustainable and would not result in

 excess defaults and bad debt. Specifically, Defendants failed to disclose that:

                  (a)    the Company aggressively increased the use of Easy Pay in the summer of

 2015 by increasing the number and type of products on which it offered Easy Pay, adding lower-

 priced products to Easy Pay, and relaxing rules regarding Easy Pay installment payments in an

 effort to artificially inflate the Company’s sales (¶¶47-49);

                  (b)    QVC’s strong sales growth was due to its expanded Easy Pay program,

 rather than an improved customer experience or organic growth (¶¶47-49);

                  (c)    Increases in Easy Pay credit offered would lead to increased defaults and

 write-offs based on known collectability issues, and this heightened risk was exacerbated by the

 Company’s failure to conduct credit checks before permitting new customers to use Easy Pay

 (¶¶47-49); and

                  (d)    Qurate’s growth rate was unsustainable because it was fueled by

 expanding Easy Pay which Defendants knew was going to lead to increased defaults and bad

 debt. (¶¶47-49).


                                                  37
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 42 of 103




          77.   Qurate’s materially false and misleading revenue numbers are set forth below:

                              Qurate Class Period Revenue (millions)17

                     2015             3Q15              4Q15              FY15

                   Revenue            $2,153            $3,370            $9,989


                              2016             1Q16              2Q16

                            Revenue            $2,510            $2,563


          78.   Notably, the 2Q15 and 3Q15 Forms 10-Q; the FY15 Form 10-K; and the 1Q16,

 2Q16, and 3Q16 Forms 10-Q included certifications signed by Defendant Maffei, representing

 that the “report does not contain any untrue statement of material fact necessary to make the

 statements made, in light of the circumstances under which such statements were made, not

 misleading with respect to the period covered by this [ ] report,” and pursuant to the Sarbanes-

 Oxley Act of 2002 (“SOX”), representing that the Company’s Quarterly Reports “fully compl[y]

 with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and

 information contained in the Form 10-Q fairly represents, in all material respects, the financial

 condition and results of operations of the Company.”

          B.    False SOX Certifications

          79.   Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, Defendant Maffei

 signed certifications appearing in Qurate’s mandatory periodic filings with the SEC throughout

 the Class Period, stating that he had evaluated Qurate’s internal controls and disclosed in



     17
        The referenced data was reported in the Company’s Class Period SEC filings, press
 releases, conference call transcripts, and earnings presentation slides.


                                                 38
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 43 of 103




 Qurate’s Class Period SEC filing all issues that were “reasonably likely to materially affect

 [Qurate’s] internal control over financial reporting.”

        80.     Defendant Maffei signed these certifications in connection with Qurate’s: (a)

 Form 10-Q, filed August 5, 2015; (b) Form 10-Q, filed November 5, 2015; (c) Form 10-K, filed

 February 26, 2016; (d) Form 10-Q, filed May 9, 2016; and (e) Form 10-Q, filed August 5, 2016.

        81.     Specifically, Defendant Maffei falsely certified for the Form 10-Q filed August 5,

 2015 and Form 10-Q filed November 5, 2015 that he:

                (c) evaluated the effectiveness of the registrant’s disclosure
                controls and procedures and presented in this quarterly report our
                conclusions about the effectiveness of the disclosure controls and
                procedures, as of the end of the period covered by this quarterly
                report based on such evaluation; and

                (d) disclosed in this quarterly report any change in the registrant’s
                internal control over financial reporting that occurred during the
                registrant’s most recent fiscal quarter (the registrant’s fourth fiscal
                quarter in the case of an annual report) that has materially affected,
                or is reasonably likely to materially affect, the registrant’s internal
                control over financial reporting[.]

        C.      Defendants’ Materially False and Misleading Statements and Omissions
                Regarding the Source and Sustainability of Qurate’s Sales Growth and the
                Pervasiveness and Use of Easy Pay Credit

        82.     Plaintiff alleges that the statements highlighted in bold and italics within this

 section were materially false and misleading because, among other reasons, they omitted to

 disclose material information of which Defendants were aware or were reckless in not knowing.

 As alleged herein, such statements artificially inflated or artificially maintained the price of QVC

 Stock and operated as a fraud or deceit on all persons and entities who purchased or otherwise

 acquired that common stock during the Class Period. Because Defendants chose to speak on the

 issues described below, it was important that they not mislead investors or withhold material


                                                  39
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 44 of 103




 information. As described below, Defendants created an impression of a state of affairs at

 Qurate that differed in a material way from the one that actually existed.

                1.      Second Quarter 2015 Results - August 5, 2015

        83.     On August 5, 2015, the Company issued a press release announcing its financial

 results for the second quarter 2015. In the press release, Defendant George discussed the

 Company’s “terrific quarter.” Defendant George attributed the Company’s positive results, in

 part, to strong customer growth, stating “[o]ur overall customer base and our new customer

 additions increased at some of the strongest rates in years. Our strong quarter reflects our

 disciplined execution of strategies aimed at extending our leading global video and

 eCommerce position.”

        84.     During the related Earnings Call the same day, Defendant George parroted the

 same false statements made in the Company’s press release, stating, in relevant part:

                We drove solid local currency revenue, and adjusted OIBDA
                growth in every one of our consolidated markets. Our e-commerce
                growth accelerated significantly, with nearly half of our e-
                commerce orders coming from mobile devices. Our overall
                customer base and our new customer additions increased at some
                of the strongest rates we've seen in years.

                                               * * *

                We believe these strong results in the quarter reflect our
                disciplined execution of strategies, aimed at extending our
                leading global video and e-commerce position.

                                               * * *

                Our consolidated customer base increased 5%, and new customers
                increased 9%. And in the U.S., total customer account increased
                7%, and new customers increased 12%, driven by strengths in
                product and programming, personalization initiatives, enhanced
                digital marketing, growing mobile penetration and the new S&H
                rates.


                                                 40
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 45 of 103




           85.   When Matt Nemer, a Wells Fargo analyst, asked George specifically whether

 Qurate could “quantify the impact of Easy Pay” for the quarter ended June 30, 2015, George did

 not answer the question, claiming only that Easy Pay was an “important promotional tool” for

 Qurate:

                 Nothing that I can really quantify. I mean, we certainly use
                 EasyPay as an important promotional tool. As we’ve talked in the
                 past, it’s a relatively efficient vehicle for us. And so, we use it
                 strategically when we need to, and the offers and events are
                 always changing a fair amount. So I don’t know if that can give
                 you sort of additional quantification, but it's definitely an
                 important tool for us.

           86.   On August 5, 2015, Defendants filed Qurate’s Report on Form 10-Q for the

 second quarter ended June 30, 2015. Maffei certified this filing.

           87.   The statements made by Defendant George about Qurate’s positive results and

 customer growth, as well as the statements (and omissions) about Easy Pay, contained in ¶¶83-

 85, were materially false and misleading when made in that they failed to disclose that:

                 (a)    the Company aggressively increased the use of Easy Pay in the summer of

 2015 by increasing the number and type of products on which it offered Easy Pay, adding lower-

 priced products to Easy Pay, and relaxing rules regarding Easy Pay installment payments in an

 effort to artificially inflate the Company’s sales (¶¶47-49);

                 (b)    QVC’s strong sales growth was due to its expanded Easy Pay program,

 rather than an improved customer experience or organic growth (¶¶47-49);

                 (c)    Increases in Easy Pay credit offered would lead to increased defaults and

 write-offs based on known collectability issues, and this heightened risk was exacerbated by the




                                                  41
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 46 of 103




 Company’s failure to conduct credit checks before permitting new customers to use Easy Pay

 (¶¶47-49); and

                  (d)    Qurate’s growth rate was unsustainable because it was fueled by

 expanding Easy Pay which Defendants knew was going to lead to increased defaults and bad

 debt. (¶¶47-49).

        88.       Moreover, the statement made by Defendant George, contained in ¶85, that he

 was unable to quantify the impact of Easy Pay in the second quarter was materially false and

 misleading when made. Senior Management at the Company were informed about Easy Pay

 usage and increasing delinquencies and defaults: (i) at weekly Officers’ Meetings attended by

 George and Jastrzebski; and (ii) through reports circulated at least monthly which tracked Easy

 Pay usage at QVC. (¶¶47-49).

        89.       The market accepted the rosy picture Defendants portrayed. For example, Brean

 Capital, LLC analysts reported on August 6, 2015, that QVC “reported one of its strongest and

 deepest quarters in a long time.” On August 6, 2015, UBS maintained its “buy” recommendation

 on Qurate’s stock.

        90.       On August 5, 2015, Qurate’s stock price closed at $31.02 per share, up 7.3% in

 above average trading volume from a close on August 4, 2015 of $28.90 per share.

                  2.     Third Quarter 2015 Results - November 4, 2015

        91.       On November 4, 2015, the Company announced its third quarter 2015 financial

 results. During the related Earnings Call the same day, Defendant George attributed the

 Company’s stronger customer growth to its marketing strategies, stating in part: “We saw

 especially strong growth in the US with total customer account increased 5% and we continue



                                                 42
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 47 of 103




 to be encouraged by our new customer acquisition rates in Japan and Italy, which has been a

 focus for us.”

        92.       Defendant George emphasized the Company’s customer retention, stating:

                  On a consolidated basis we grew our overall customer base 4%,
                  and new customers 2%, and we improved retention rates across
                  all customer segments existing, new, and reactivated. This strong
                  customer growth was fueled by engaging products and
                  programming, continued work on personalization initiatives,
                  enhanced digital marketing and growing mobile penetration.

        93.       On November 5, 2015, Defendants filed Qurate’s Report on Form 10-Q for the

 third quarter ended September 30, 2015. Maffei certified this filing.

        94.       The statements made by Defendant George about Qurate’s customer growth and

 programming, contained in ¶¶91-92, were materially false and misleading for the reasons

 described in ¶87.

        95.       On November 4, 2015 analysts from both UBS and Wunderlich Securities issued

 buy recommendations on Qurate noting that QVC’s third quarter results were generally in line

 with their estimates.

        96.       On November 5, 2015, Brean Capital, LLC issued an analyst report on Qurate

 commenting on QVC’s strong results, “in what is increasingly looking like a challenging retail

 environment.” On November 5, 2015, Wells Fargo issued an outperform rating on QVC, noting

 in part, that “we like the momentum QVC has going into the holidays.”

                  3.     Investor Day - November 12, 2015

        97.       On November 12, 2015, during the Company’s Investor Day call with analysts

 and investors, Defendant George again made positive statements concerning the Company’s

 growth, stating in part:


                                                 43
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 48 of 103




                So we have very consistent and stable revenue growth, certainly
                ups and downs by quarter and across markets, but over any long
                period of time, our customer growth has been – our revenue
                growth has been stable.

                                              * * *

                The core of the story are these extraordinarily advantaged
                profitability rates. We are simply more profitable than any other
                multi-category retailer – period – by a substantial margin. And not
                only are we highly profitable, we keep growing our profitability
                every year.

                                              * * *

                We love our unique brand and the deep connections we’ve formed
                with our customers. We love our global diversity. We love our
                success across digital eCommerce and mobile platforms. We love
                this highly loyal and repeating customer base and growing
                customer base and we love these highly advantaged financials that
                are driven at the core of the model.

        98.     The statements made by Defendant George about Qurate’s customer growth and

 profitability contained in ¶97, were materially false and misleading for the reasons described in

 ¶87.

        99.     Wells Fargo analysts were impressed by the Company’s results, stating that the

 Company’s Investor Day left them “even more bullish” on the Company’s stock. The report gave

 the Company’s stock an “outperform” rating.

                4.     ICR Conference - January 13, 2016

        100.    On January 13, 2016, during an ICR conference at which Defendant George

 participated, the Company discussed its growing customer base and improved margins.

 Defendant George emphasized the Company’s profitability:

                More important is our profitability. Our adjusted OIBDA margins
                are the best of any multicategory retailer of size. No one else can
                come close to our OIBDA margins. And those high OIBDA


                                                 44
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 49 of 103




                margins we grow every year. We've grown them, on average, by
                18 basis points a year over the last five years. That's excluding
                investments in new markets; and even after investments, we've
                grown by about 10 basis points. So high margin, sustainable
                growth in margins.

                And the margins on a cash-flow basis look even better. So we were
                at the top of the chart on profitability, but the bottom of this chart,
                which is on capital usage as a percent of OIBDA. So very capital
                efficient, capital-light business.

        101.    The statements made by Defendant George about Qurate’s customer and margin

 growth and profitability, contained in ¶100, were materially false and misleading for the reasons

 described in ¶87.

                5.     Fourth Quarter and Year End 2015 Results - February 26, 2016

        102.    On February 26, 2016, the Company issued a press release announcing financial

 results for the fourth quarter and year ended December 31, 2015. In the press release, Defendant

 Maffei discussed the Company’s solid revenue growth, stating:

                QVC generated another quarter of solid revenue growth,
                particularly QVC US, which we view as very strong given the
                backdrop of a soft US retail environment.

        103.    During the related Earnings Call the same day, the Company reported solid results

 and increased sales in all categories except jewelry, leading to a 3% increase in U.S. revenue.

 Defendant George discussed the Company’s new web and mobile platforms and the Company’s

 plan to establish a new service center in Poland. Defendant George attributed the Company’s

 positive results in part to the Company’s “outstanding customer growth.” George stated, “[w]e

 experienced outstanding customer growth in 2015. On a trailing 12-month basis total

 consolidated customer count increased 3% to 12.6 million customers, and in the U.S. customer

 count grew 4% to 8.3 million. Those are both records for total customers served. We think


                                                  45
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 50 of 103




 these strong customer dynamics are the result of our focus on compelling merchandise and

 content and our increasing focus on personalizing our digital platforms.”

        104.    On February 26, 2016, Qurate filed its Annual Report on Form 10-K for the year

 ended December 31, 2015 (“2015 10-K”). Defendant Maffei certified this filing.

        105.    The 2015 10-K addressed Qurate’s bad debt expense, which the Company

 claimed had decreased in 2015, at the same time Defendants were aggressively increasing the

 availability of Easy Pay credit:

                Retail Related Adjustments and Allowances. QVC records
                adjustments and allowances for sales returns, inventory
                obsolescence and uncollectible receivables. Each of these
                adjustments is estimated based on historical experience. Sales
                returns are calculated as a percent of sales and are netted against
                revenue in our consolidated statements of operations. For the years
                ended December 31, 2015, 2014 and 2013, sales returns
                represented 19.1%, 19.4% and 19.8% of QVC's gross product
                revenue, respectively. The inventory obsolescence reserve is
                calculated as a percent of QVC's inventory at the end of a reporting
                period based on, among other factors, the average inventory
                balance for the preceding 12 months and historical experience with
                liquidated inventory. The change in the reserve is included in cost
                of retail sales in our consolidated statements of operations. At
                December 31, 2015, QVC's inventory was $929 million, which
                was net of the obsolescence adjustment of $84 million. QVC’s
                allowance for doubtful accounts is calculated as a percent of
                accounts receivable at the end of a reporting period, and the
                change in such allowance is recorded as bad debt expense in our
                consolidated statements of operations. At December 31, 2015,
                QVC's trade accounts receivable were $1,370 million, net of the
                allowance for doubtful accounts of $86 million. Each of these
                estimates requires management judgment and may not reflect
                actual results.

                                              * * *

                QVC's SG&A expenses include personnel, information
                technology, provision for doubtful accounts, credit card income,
                production costs and marketing and advertising expenses. Such


                                                46
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 51 of 103




               expenses decreased $12 million, and remained consistent as a
               percent of net revenue at 8.2% and increased $19 million, and
               remained consistent as a percent of net revenue at 8.2% for the
               year ended December 31, 2014.

               The decrease in 2015 was primarily related to a $48 million
               favorable impact of exchange rates, a $12 million increase in credit
               card income, and a $10 million decrease in bad debt expense,
               partially offset by a $53 million increase in personnel expense. The
               increase in credit card income was due to favorable economics of
               the Q card portfolio in the U.S. The decrease in bad debt was
               mainly due to a lower electronics Easy- Pay mix, higher usage of
               the Q Card in the U.S. and lower write- offs in Germany. The
               increase in personnel expenses was primarily due to severance
               costs related to the establishment of the Global Business Service
               center and One Q, and also due to merit, bonus and benefits
               increases in the U.S. and internationally, including the start- up in
               France.

        106.   The 2015 10-K also disclosed that the Company’s disclosure controls and

 procedures were not effective as of December 31, 2015 because of a material weakness in its

 internal control over financial reporting. The 2015 10-K reported:

               In accordance with Exchange Act Rules 13a-15 and 15d-15, the
               Company carried out an evaluation, under the supervision and with
               the participation of management, including its chief executive
               officer and its principal accounting and financial officer (the
               “Executives”), of the effectiveness of its disclosure controls and
               procedures as of the end of the period covered by this report.
               Based on that evaluation, the Executives concluded that the
               Company's disclosure controls and procedures were not effective
               as of December 31, 2015 because of the material weakness in our
               internal control over financial reporting that is described below in
               “Management’s Report on Internal Control Over Financial
               Reporting.”

                                             * * *

               We have identified a material weakness in QVC’s internal
               control over financial reporting, that, if not properly remediated,




                                                47
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 52 of 103




                  could adversely affect our business and results of operations.18 A
                  material weakness is a deficiency, or a combination of
                  deficiencies, in internal control over financial reporting such that
                  there is a reasonable possibility that a material misstatement of the
                  company’s annual or interim consolidated financial statements will
                  not be prevented or detected on a timely basis. As described in
                  “Item 9A. -Controls and Procedures,” we have concluded that
                  our internal control over financial reporting was ineffective as
                  of December 31, 2015 due to a material weakness at our
                  wholly-owned subsidiary, QVC. The identified material
                  weakness, at December 31, 2015, relates to information
                  technology controls and the associated information produced
                  by QVC. Specifically, the following items were not designed and
                  operating effectively:

                  · Segregation of duties to ensure that incompatible functions did
                  not overlap and that the activities of individuals with incompatible
                  functions or who have access to certain critical transactions were
                  appropriately monitored; and

                  · Controls over the review of manual and post-close journal entries
                  and the completeness and accuracy of reports utilized in the
                  financial reporting process to support control activities.

                  Controls were established during the year to monitor and
                  compensate for the segregation of duties and critical access issues,
                  but as of December 31, 2015, the controls were not functioning
                  properly to adequately mitigate the risk associated with the gaps
                  and conflicts noted. This material weakness did not result in any
                  material misstatements of our consolidated financial statements
                  and disclosures for any annual or interim period.

          107.    In the 2015 10-K, Qurate identified the following relevant risk factors:

                  QVC cannot predict whether customers will pay all of their Easy-
                  Pay installments. In addition, QVC-U.S. has an agreement with a
                  large consumer financial institution (the “Bank”) pursuant to which
                  the Bank provides revolving credit directly to QVC’s customers
                  for the sole purpose of purchasing merchandise from QVC with a
                  QVC branded credit card (“Q Card”). QVC receives a portion of
                  the net economics of the credit card program according to
                  percentages that vary with the performance of the portfolio. We

     18
          Emphasis in original.


                                                   48
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 53 of 103




                 cannot predict the extent to which QVC’s customers will use the
                 Q Card, nor the extent that they will make payments on their
                 outstanding balances.

         108.    The statements made by Defendants George and Maffei about Qurate’s customer

 growth, contained in ¶¶102-103, 105, were materially false and misleading when made in that

 they failed to disclose that:

                 (a)     the Company aggressively increased the use of Easy Pay in the summer of

 2015 by increasing the number and type of products on which it offered Easy Pay, adding lower-

 priced products to Easy Pay, and relaxing rules regarding Easy Pay installment payments in an

 effort to artificially inflate the Company’s sales (¶¶47-49);

                 (b)     QVC’s purported strong sales growth was due to its expanded Easy Pay

 program, rather than an improved customer experience or organic growth (¶¶47-49);

                 (c)     Increases in the amount of Easy Pay credit offered would lead to increased

 defaults and write-offs based on known collectability issues, and this heightened risk was

 exacerbated by the Company’s failure to conduct credit checks before allowing new customers to

 use Easy Pay (¶¶47-49);

                 (d)     Qurate’s growth rate was unsustainable because it was fueled by

 expanding Easy Pay which Defendants knew was going to lead to increased defaults and bad

 debt (¶¶47-49);

                 (e)     Qurate misstated its 2015 bad debt expense in violation of GAAP

 because—in calculating the bad debt expense—Defendants failed to take into account that the

 Company had aggressively increased Easy Pay knowing or recklessly disregarding that it would

 lead to an increase in write offs and bad debt in the future; and



                                                  49
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 54 of 103




                (f)     Defendants significantly inflated the availability of Easy Pay credit in 4Q

 2015 without raising its bad debt expense rate to account for the increase (¶¶50-64).

        109.    Similarly, Qurate’s risk disclosure about Easy Pay (¶107) was insufficient

 because it failed to disclose that the Company had significantly increased Easy Pay availability

 including to new customers, thus materially increasing the risk of default and a reversal in bad

 debt expense trends.

        110.    On February 26, 2016, UBS issued an analyst report reacting favorably to

 Qurate’s fourth quarter and year-end earnings report and issuing a “buy” recommendation on the

 stock. On the same day, Wells Fargo issued an analyst report giving the stock an “outperform”

 rating. On February 29, 2016, Brean Capital, LLP also reiterated its “buy” rating for QVC.

                6.      UBS Global Consumer Conference - March 10, 2016

        111.    On March 10, 2016, during a UBS Global Consumer Conference at which

 Defendant George participated, the Company discussed adjustments to its shipping and handling

 costs and its customer demographics. Defendant George described the QVC customer base as

 “amazingly diverse,” and stated, “[A] pretty diverse set of customers in a pretty healthy and

 growing customer base. So we’re excited that the customer base grows every year and grows in

 a healthy way.”

        112.    Defendant George attributed this growth to the Company’s new shipping charges,

 stating, “I think we saw pretty healthy new name growth over the last 12 months that it’s hard

 to prove cause and effect but I think that healthy new name growth was bolstered by the new

 shipment and handling charges. And so we think that’s derisked the business and it’s probably

 a pretty sustainable place that we can grow from going forward.”



                                                 50
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 55 of 103




        113.    The statements made by Defendant George about Qurate’s customer growth

 sustainability, contained in ¶¶111-112, were materially false and misleading for the reasons

 described in ¶108.

                7.      First Quarter 2016 Results - May 9, 2016

        114.    On May 9, 2016, the Company issued a press release announcing financial results

 for the first quarter ended March 31, 2016. In the press release, Defendants Maffei and George

 addressed the Company’s solid revenue growth, stating in part:

                “QVC generated another strong quarter of revenue growth,
                particularly in the US, and posted impressive increases in mobile
                penetration of orders in the US and on a consolidated basis. Zulily
                started off strong in 2016 with accelerating revenue growth and a
                six-fold increase in adjusted OIBDA on strong operational
                execution,” said Greg Maffei, Liberty Interactive President and
                CEO.

                                                * * *

                “We generated very solid top-line growth, with local currency
                gains in nearly every market,” said QVC President and CEO Mike
                George. “We continued to benefit from our strategies and
                investments to enhance and extend the reach of our commerce
                platforms. We delivered double-digit gains for both consolidated
                eCommerce revenue and mobile orders. Our top-line performance
                and the continued expansion of our commerce platforms
                demonstrate how strongly the QVC brand resonates with
                consumers.”

        115.    During the related Earnings Call the same day, the Company announced a strong

 quarter with a 5% increase in U.S. revenue. The Company also attributed its stronger customer

 growth to its marketing strategies, stating in relevant part:

                Now an update on our core business. Our efforts over the last year
                in marketing, merchandising, technology and operational execution
                are all contributing to an improved customer experience, resulting
                in stronger growth.



                                                   51
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 56 of 103




               First, on marketing. As you may recall, we made a shift early last
               year into broad-based marketing channels, with a focus on
               acquiring customers with a higher lifetime value. Since then, we
               continue to see the quality of our acquired customers improve, and
               saw Q1 orders increase 18% year-over-year, up from 16% growth
               in Q4 and 8% in Q3. Repeat is a key component of this sustained
               growth, with 90% of our total orders in Q1 coming from repeat
               customers, up from 86% a year ago and flat from the fourth
               quarter.

        116.   Defendant George also emphasized the Company’s profitability, stating “[W]e

 saw significant improvement in our profitability. Our adjusted OIBDA margin expanded from

 1% to 7% as a percentage of net sales driven by strong supply chain execution as well as

 operating improvements. Our gross margin improved as a result of operational efficiency from

 our transportation and fulfillment center automation investments.” Defendant George also

 described the Company’s customer growth in light of the Zulily acquisition, adding “[T]here’s

 been a nice flow of new customers from Zulily to QVC through this program. Again, I

 wouldn’t say highly material yet, but a meaningful number. And those customers, the quality

 of those customers as we measure customer quality, is probably as good and actually probably

 better than any other marketing acquisition channel.”

        117.   The Company also explained the impact of changes to its operating model and the

 introduction of the Q Card’s new Easy Pay Every Day program. George stated:

               “I’d also note that while our Easy Pay receivables balance declined
               30% from year end, it’s up 28% year over year. The largest driver
               of this increase is a new program we launched in the US in Q3 of
               last year in which we allow users of our private label Q Card to put
               any purchase on three easy payments. In Q1 we saw our Q Card
               penetration increase 345 basis points to 23% of total net sales.
               While this new Easy Pay practice has not materially impacted
               our overall sales, it clearly adds value to our profitable Q Card
               program, saves on credit card processing fees, and is an effective
               tool to help us protect and grow the Q Card over time.”


                                                52
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 57 of 103




        118.    On May 9, 2016, Defendants filed Qurate’s Report on Form 10-Q for the first

 quarter ended March 31, 2016 (“1Q 2016 10-Q”). Maffei certified the filing.

        119.    In the 1Q 2016 10-Q, Defendants mentioned, for the first time, an increase in bad

 debt expense due primarily to the Easy Pay program. Specifically, Defendants disclosed the

 following:

                QVC’s SG&A expenses include personnel, information
                technology, provision for doubtful accounts, production costs,
                credit card income, marketing and advertising expenses. Such
                expenses increased $3 million, and as a percentage of net revenue,
                decreased from 8.9% to 8.7% for the three months ended March
                31, 2016 compared to the prior year.

                For the three months ended March 31, 2016, the increase was
                primarily due to increases in bad debt expense of $5 million and
                software expense of $2 million, offset by decreases in personnel
                costs of $5 million. The increase in bad debt expense is
                primarily related to the Easy-Pay program in the U.S.

 The increase in bad debt expense was not mentioned or discussed during the Company’s

 earnings call the same day.

        120.    The statements made by Defendant George about Qurate’s Easy Pay program, its

 marketing strategy and the Company’s profitability, contained in ¶¶116-117, were materially

 false and misleading when made in that they failed to disclose that:

                (a)     the Company aggressively increased the use of Easy Pay in the summer of

 2015 by increasing the number and type of products on which it offered Easy Pay, adding lower-

 priced products to Easy Pay, and relaxing rules regarding Easy Pay installment payments in an

 effort to artificially inflate the Company’s sales (¶¶47-49);

                (b)     QVC’s purported strong sales growth was due to its expanded Easy Pay

 program, rather than an improved customer experience or organic growth (¶¶47-49);


                                                  53
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 58 of 103




                (c)     Increases in the amount of Easy Pay credit offered would lead to increased

 defaults and write-offs based on known collectability issues, and this heightened risk was

 exacerbated by the Company’s failure to conduct credit checks before allowing new customers to

 use Easy Pay (¶¶47-49);

                (d)     Qurate’s growth rate was unsustainable because it was fueled by

 expanding Easy Pay which Defendants knew was going to lead to increased defaults and bad

 debt (¶¶47-49);

                (e)     Qurate misstated its Q1 2016 bad debt expense in violation of GAAP

 because—in calculating the bad debt expense—Defendants failed to take into account that the

 Company had aggressively increased Easy Pay knowing or recklessly disregarding that it would

 lead to an increase in write offs and bad debt in the future; and

                (f)     Defendants significantly inflated the availability of Easy Pay credit in Q1

 2016 without raising its bad debt expense rate to account for the increase (¶¶50-64).

        121.    Defendants’ statements regarding the increase in Easy Pay receivables balance in

 Q1 2016 as compared to Q1 2015 (¶117) also were materially misleading when made and failed

 to disclose just how much the Company had expanded the Easy Pay program (increasing Easy

 Pay penetration from approximately 50% of all sales to more than 83% of all sales) and how the

 Easy Pay program had been expanded not only to Qurate’s most loyal Q Card customers, but

 also to scores of new customers for whom the Company had no sales history and who were using

 other types of credit or debit payments, not the Q Card.

        122.    Moreover, the statements about the increased bad debt expense in Q1 2016

 (¶119), buried deep in Qurate’s 10-Q, also were materially misleading when made and failed to



                                                  54
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 59 of 103




 disclose: (i) the full extent of the increased defaults Defendants were seeing from the significant

 expansion of the Easy Pay program in Q3 2015; and (ii) that Qurate would be required to record

 materially higher bad debt expense levels in Q2 2016 due to the experience the Company was

 already seeing with the Easy Pay expansion among new customers.

        123.    On May 9, 2016, UBS issued an analyst report reiterating a “buy”

 recommendation for Qurate based, in part, on QVC’s “Q1 result above Street forecasts.” On

 May 10, 2016, KeyBanc Capital Markets also issued an analyst report on Qurate reporting,

 “QVCA’s model leaves it well positioned in an uncertain retail environment.”

                8.      Investor Day - May 16, 2016

        124.    On May 16, 2016, the Company held its 2016 Investor Day in which Defendants

 Maffei, George, and Jastrzebski participated. During the meeting, the Company attributed its

 “incredible metrics” to its differentiated shopping experience and unique business model.

        125.    Defendant Jastrzebski also discussed the Company’s credit and debt management:

                And as we grow our sales and as we move more and more of our
                business into the digital space, we’re very cognizant of the fact
                that we’ve got to be staying on top of what the quality of those
                customers are that are coming into the franchise. We’ve invested
                considerable funds and spent a lot of time analyzing and making
                sure that we’re managing our credit, we’re managing how the
                payments are working through our system. And as you can see,
                over this time period since 2008, we’ve been able to manage our
                bad debt to about 1% of our business, and that is not starting to
                grow in any kind of dramatic way.

        126.    Defendants pointed to the following misleading chart to support the assertion that

 Defendants were managing their debt to 1% of the business:




                                                 55
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 60 of 103




        127.    Defendant George added, “I think we’ve been able to architect a model where we

 can make money whatever is trending, always trying to add -- we know we can never raise

 prices on products. So it’s always about trying to come out with the next version of a highly

 curated product, and find some incremental benefit that we can provide the customer at

 probably same selling price. And that’s how we will continue to drive growth.”

        128.    During the Investor Day, George downplayed the range of products the Company

 offered under its Easy Pay program, falsely stating:

                And you add to that this easy pay program that always gets a lot of
                attention but is actually this incredibly efficient way to give the
                customer a reason to buy on QVC that no one else can offer. I
                certainly don’t want to suggest that we can offer this kind of
                value on every single item in our web assortments, because we
                can’t and we don’t. But on everything that drives meaningful
                volume at QVC, this is what we do every day. That’s why the
                customer keeps coming back.

        129.    The statements made by Defendants Jastrzebski and George about the Company’s

 expansion and credit management, contained in ¶¶125, 127-128, were materially false and

 misleading for the reasons described in ¶120. In addition, George’s statements about the


                                                 56
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 61 of 103




  Company’s credit management in ¶125 were materially false or misleading because, as the below

  chart shows, Qurate failed to disclose that it had to significantly increase its bad debt expense

  rate in 2016 as a direct result of its expansion of the Easy Pay program in 2015. Moreover,

  Defendants failed to disclose that their 2015 bad debt expense rate was actually much higher

  because of the expansion of Qurate’s Easy Pay program during the Class Period.




         130.    UBS issued a report reiterating a buy recommendation, reporting “QVCA

  provides a compelling mix of future revenue growth, margin expansion potential and capital

  returns.”

                 9.      Goldman Sachs Conference - June 15, 2016

         131.    On June 15, 2016, the Company attended a Goldman Sachs Conference at which

  Defendant George described the Company’s customer demographic and successful customer

  retention and acquisition as follows:

                 So we’ve been fortunate to be able to sustain a pretty steady
                 growth rate of new customers over years and the past generations.
                 We'll add 1.9 million to 2 million new customers in the US every
                 year and have done that every year, year after year and about 4
                 million worldwide. If you look at that 1.9 million to 2 million in


                                                   57
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 62 of 103




                the US as an example, there's definitely a life stage element to
                QVC. So you see the biggest influx of new customers in let's say
                the 45 to 55 year old age range. But importantly, to your question,
                we'll add a large number, probably 250,000 millennial customers
                this year, find other 400,000, 500,000 Gen X customers this year.

         132.   The statements made by Defendant George about the Company’s reliable

 customer base and expanding demographic, contained in ¶131, were materially false and

 misleading for the reasons described in ¶120.

                10.    Piper Jaffray Annual Consumer Conference - June 15, 2016

         133.   On June 15, 2016, Defendant George participated in Piper Jaffray’s 36th Annual

 Consumer Conference, providing insight on why Qurate was able to overcome a disappointing

 retail climate. Defendant George discussed the importance of customer loyalty and ability to

 offer compelling value to customers. In response to an analyst question regarding how QVC is

 able to “buck[ ] the trend”, Defendant George explained “Our first price[sic] is our best price.

 We’ve always sort of shied away from the traditional promotional cycle.”

         134.   The statements made by Defendant George about the Company’s promotional

 practice, contained in ¶133, were materially false and misleading for the reasons described in

 ¶120.

                11.    The Truth Begins To Emerge, But Defendants Continue to Mislead
                       Investors

                       (a)     Second Quarter 2016 Results – August 5, 2016 (1st Partial
                               Disclosure)

         135.   On August 5, 2016, before the market opened, Qurate issued a press release

 announcing its financial results for the second quarter ended June 30, 2016, in which the




                                                 58
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 63 of 103




 Company disclosed “significant headwinds” and sales declines as compared to prior periods,

 stating in part:

                    “We reported solid second quarter results, with good sales growth
                    in most markets,” said QVC President and CEO Mike George.
                    “Late in the quarter, we experienced a deceleration in demand in
                    the US that has continued. As a result, our near-term perspective is
                    more cautious. Longer term, we remain well-positioned with our
                    highly differentiated retail model, strong customer retention, and
                    our ability to deliver compelling experiences across immersive
                    commerce platforms.”

                                                  * * *

                    Beginning in early June QVC's US sales began to experience
                    significant headwinds, which have continued. The sales declines,
                    as compared to prior periods, have averaged in the mid to high
                    single digit percentages. QVC has developed many initiatives
                    intended to reverse the negative trends and QVC is optimistic,
                    although there is no guarantee, that these actions will have a
                    positive effect. However, even if these initiatives begin to reverse
                    these trends, it is believed that QVC’s US net revenue and adjusted
                    OIBDA will likely experience negative growth rates for the third
                    quarter.

          136.      During the related Earnings Call during the trading day, the Company disclosed

 “higher than expected write-offs on Easy Pay purchases from October and November of

 last year” and announced increased reserves for prior period purchases.19 Specifically, George

 disclosed:

                    Given heightened write-off risks, we did choose to moderate
                    our Easy Pay usage beginning in June, which put some
                    additional pressure on our sales.

                                                  * * *

                    Bad debt expense increased about 100 basis points, driven by
                    higher write-offs on our Easy Pay receivables. We accrue for

     19
          Disclosures are identified in bold and underlined.


                                                     59
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 64 of 103




                 bad debt based on historical experience, and there’s a lag of about
                 six to nine months to true up prior-period estimates. Beginning in
                 April, we saw higher than expected write-offs on Easy Pay
                 purchases from October and November of last year.

                 Accordingly, we increased the reserves for these prior-period
                 purchases, and this catch-up accounts for approximately two-
                 thirds of the Q2 bad debt increase. The remaining increase
                 reflects the higher write-off experience. Our overall reserve rate,
                 it’s important to note, is still under 2%, which is quite low
                 compared to most retailers.

                 Looking forward, we do expect bad debt to create approximately
                 20 basis points of pressure for the remainder of the year. We have
                 responded to these challenges by moderating our Easy Pay
                 usage and reducing the number of installments available to
                 customers. While Easy Pay remains a key component of our
                 model, we are proceeding with this more measured approach
                 until we see healthier customer behavior.

                 Given the current business pressures in the US, in addition to our
                 efforts to reaccelerate sales and moderate bad debt, we’re keeping
                 tight control of all operating costs, and we have cut our planned
                 capital expenditures for the year by about $20 million to $25
                 million.

         137.    Defendant George also provided details of the increase in bad debt expense,

 stating in relevant part:

                 Beginning in April, we saw higher than expected write-offs on
                 Easy Pay purchases from October and November of last year.
                 Accordingly, we increased the reserves for these prior-period
                 purchases, and this catch-up accounts for approximately two-
                 thirds of the Q2 bad debt increase. The remaining increase
                 reflects the higher write-off experience.

         138.    Defendant George added:

                 [W]e did actually -- we did pull back on Easy Pay in June. . . .
                 [w]e’ve been a little more active in clearance events than we
                 historically would be, and we did a little more of that in July, and
                 we’ll probably do a little more of that in August, where we’ll be a
                 little more aggressive on our discounting, to get the apparel and
                 jewelry businesses in particular a little bit cleaner.


                                                  60
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 65 of 103




                That will put some downward pressure on product margins, and
                then we'll just kind of keep watching it. . . . We just want to do
                those in a very measured way, as we move through this current
                sales pressure.

                                               * * *

                We do think Easy-Pay is important and, even though we
                moderated the usage of it, we’re certainly still using it in a
                meaningful way. To me, because we don’t have a lot of
                promotional levers in our business, it is I think part of the why
                QVC story that our customers get and value. And because of the
                high loyalty of our customers, it ends up being a relatively modest
                expense.

                In fact, most write-offs associated with Easy Pay, the
                overwhelming amount of the write-offs associated with Easy
                Pay are actually from new customers, where you don’t have
                quite the same experience base. The write-off rates from our
                existing customers, especially once they have made a few
                purchases or have been with us a couple of years, is really quite
                low.

                So overall, you’re talking about a program that has a less than
                2% expense rate, and so we view it as this extremely efficient
                program that does create a differentiation for QVC. And because
                the bad debt write-off rates popped up a bit, we’re being a
                little bit cautious right now about the use of it, but we see it as
                an important ongoing program, and not necessarily critical to
                accelerating sales, but just something that we need to be able to
                offer, and we fully expect to be able to continue to offer it.

        139.    Despite Defendants’ partial disclosures regarding increased write-offs and higher

 bad debt attributed to Easy Pay, Defendants continued to falsely assure investors that Easy Pay

 usage had been curbed in March/April 2016, and that its moderation would not affect sales going

 forward. For example, Defendant George attempted to downplay the Easy Pay issues and divert

 customers’ attention away from the real situation, blaming the poor results in part on a variety of

 other factors, including “aggressive markdown activity” by department stores during clearance

 sales, a drop-off in sales for one of its largest brands, and even lowered QVC station viewership


                                                 61
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 66 of 103




 from “distractions” in the summer due to television coverage of world events and the 2016 U.S.

 presidential election. Specifically, in an attempt to downplay issues with Easy-Pay and blame

 QVC’s sales downturn on a variety of other factors, George falsely stated:

                Since mid-June, we’ve seen softening demand in most categories.
                Consumer electronics and jewelry further weakened. Our kitchen
                cook and beauty businesses slowed. And our fashion categories,
                which had been our strongest performers throughout the year,
                experienced the biggest drop-offs relative to their previous trend.

                We believe a number of factors contributed to the soft sales trend.
                The retail environment certainly continues to be challenging. In
                particular, we’re seeing unusually aggressive markdown activity,
                as department stores clear out spring and summer fashion goods.
                And we’re also feeling the pressure from continued industry
                softness in key categories like jewelry, handbags and consumer
                electronics.

                We’re also concerned that rising bad debt rates, which other
                parties have referenced, suggest[ed] that consumers may be
                feeling greater financial pressures. Given heightened write-off
                risks, we did choose to moderate our Easy Pay usage beginning in
                June, which put some additional pressure on our sales. And while
                harder to quantify, it appears that all of the distractions this
                summer from world events and the US election season are also
                having some impact, and we anticipate additional sales pressure
                from the Olympics, starting today. Finally, one of our largest
                brands faced a significant drop-off in sales at QVC and other
                outlets, which did materially impact our overall results.

        140.    Defendant George also falsely claimed that Easy Pay was “not necessarily

 critical to accelerating sales, but just something that we need to be able to offer . . .” and

 falsely assured investors that the Company was “respond[ing] to these challenges by moderating

 our Easy Pay usage and reducing the number of installments available to customers. While

 Easy Pay remains a key component of our model, we are proceeding with this more measured

 approach until we see healthier customer behavior.”



                                                  62
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 67 of 103




          141.   In response to an analyst’s question about quantifying how much changes in

 behavior related to the QCard affected the Company’s sales downtown, George replied that the

 downturn was due to an “unusually difficult confluence of events” or at least five “contributing

 factors” including the moderation of Easy Pay during the quarter:

                 If you’re referring to the change in Easy Pay…where we’re being a
                 little more conservative on Easy Pay, that probably has some
                 impact. But I don’t think that’s - I think that’s unlikely to be a
                 huge driver. But it could be one of five or six contributing factors
                 possibly.

          142.   On August 5, 2016, Defendants also filed Qurate’s Report on Form 10-Q for the

 second quarter ended June 30, 2016 (“2Q 2016 10-Q”). Maffei certified the filing.

          143.   In the 2Q 2016 10-Q, the Company disclosed an increase in bad debt expense of

 $15 million, “primarily related to an increase in Easy-Pay sales penetration and higher default

 rates experienced related to the Easy-Pay program in the U.S.” 20

          144.   In reaction to Qurate’s partial disclosure on August 5, 2016, the Company’s

 common stock price fell $5.69 per share, or 21.63%, to close at $20.61 per share on August 5,

 2016 on unusually high trading volume.

          145.   The statements made by the Company and Defendant George about the reasons

 behind QVC’s sales declines and effect of Easy Pay, contained in ¶¶139-141 were materially

 false and misleading when made in that they failed to disclose that:

                 (a)    the Company aggressively increased the use of Easy Pay in the summer of

 2015 by increasing the number and type of products on which it offered Easy Pay, adding lower-




     20
          2Q 2016 10-Q, p. 38.


                                                 63
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 68 of 103




 priced products to Easy Pay, and relaxing rules regarding Easy Pay installment payments in an

 effort to artificially inflate the Company’s sales (¶¶47-49);

                   (b)    QVC’s purported strong sales growth was due to its expanded Easy Pay

 program, rather than an improved customer experience or organic growth (¶¶47-49);

                   (c)    Increases in the amount of Easy Pay credit offered would lead to increased

 defaults and write-offs based on known collectability issues, and this heightened risk was

 exacerbated by the Company’s failure to conduct credit checks before allowing new customers to

 use Easy Pay (¶¶47-49);

                   (d)    Qurate’s growth rate was unsustainable because it was fueled by

 expanding Easy Pay which Defendants knew was going to lead to increased defaults and bad

 debt (¶¶47-49); and

                   (e)    the extent to which a pullback in Easy Pay was going to negatively affect

 sales moving forward.

            146.   On August 7, 2016, Edward Yruma of Pacific Crest Securities issued a research

 report on Qurate entitled, “QVC Group 2Q: Cautious Commentary.” In the report, Yruma wrote,

 in part:

                   Key Investment Points

                   At this stage, we think a confluence of many factors and a bit of
                   consumer anxiety drove uncharacteristic weakness. QVC noted a
                   number of items that led to mid-to-high single digit declines in its
                   U.S. business . . . . we think Easy Pay is the most worrisome.
                   QVC pulled back on Easy Pay offers in June amid rising debt
                   write-offs that began in April from purchases made in October and
                   November. . . .The recent weakness may have underscored the
                   importance of Easy Pay to the QVC customer.




                                                    64
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 69 of 103




        147.   On August 8, 2016, Alex J. Fuhrman of Craig Hallum Capital Group LLC issued

 a research report on Qurate entitled: “Four Things Are Going Wrong for QVC Right Now; Three

 Should be Fixed by Year-End.” In the report, Fuhrman reported, in relevant part:

               QVC Group reported in-line Q2 results on Friday, but cautioned
               that after a strong April and May, sales declined in the mid-to-high
               single digits in June and have remained similarly weak thus far in
               Q3. We are significantly lowering our estimates in the back half of
               the year, but expect the business to recover in 2017.

                                             * * *

               Headwind #4: Easy Pay Pullback. When Will It Be Resolved?
               A Few Weeks. In response to a slight increase in bad debt rates,
               QVC reduced its use of Easy Pay (interest-free monthly payments).
               This exacerbated already weakening trends, and it appears
               additional Easy Pays are being added back to certain items.

        148.   On August 8, 2016, Matthew Harrigan of Wunderlich Securities issued a research

 report on Qurate entitled: “Normally Unflappable QVC U.S. Hit Bump, Even Zulily Excels,” in

 which Harrigan noted that “QVC also consciously moderated its Easy Pay exposure by

 tightening credit standards starting in early June.” (emphasis in original).

                       (b)    Goldman Sachs Retail Conference - September 8, 2016 (2nd
                              Partial Disclosure)

        149.   On September 8, 2016, during the trading day, at the Goldman Sachs Global

 Retail Conference in New York City, the Company disclosed to investors that the sales

 slowdown the Company disclosed in August had “largely continued” and would continue to

 impact Qurate’s business. During the call, Defendant George stated, in part:

               So we did announce on our Q2 earnings call that while we had a
               pretty solid Q2 and growth across all of our segments, we had seen
               a slowdown in the business starting in roughly early June that had
               persisted through the call, a slowdown kind of in the high-single
               digits.



                                                65
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 70 of 103




                I would say as we look forward over the last several weeks, that
                trend has largely continued, modestly improved. So we’re seeing a
                little bit better trend, but still negative comps in our business.

        150.    In response to a question from Matt Fassler of Goldman Sachs, Defendant George

 revealed that weak trends had persisted and that despite a pullback on the Company’s use of

 Easy Pay, increased write-off rates was a trend that “doesn’t appear to be getting a lot better.”

 Specifically, George stated:

                So let me just frame first of all how we issue credit at QVC and
                then what we’ve seen.

                So there are two forms of credit at QVC. One is if you make a
                purchase on our proprietary QCard. That’s a card that is managed
                by Synchrony. And we and Synchrony kind of split the income on
                that card, but those receivables are on Synchrony’s books.

                The second way we issue credit is through our Easy Pay program,
                where for certain items we will offer customers the opportunity to
                buy this product on two to six payments. That program -- we incur
                the risk on it.

                On the QCard program, we’ve really seen no worsening of credit
                trend. . . .We did, however, see a bit of a tick up in write-off
                rates associated with our Easy Pay Program. They are still low
                by any standard. This is a program where we don’t do any credit
                check. We make it available to every customer who purchases. The
                write-off rates are sub-2%.

                So it’s not a big number, but we did see them move up a bit
                starting in Q4 of last year. That said, with the lag time, that
                only because visible to us around April, May of this year that
                we were starting to see a little bit higher default rate on those
                sales.

                So because of some of the general news in the environment about
                credit worsening, we did decide to get a little more conservative in
                our use of Easy Pay. Hard for us to tell whether that's a bit of an
                anomaly that we're experiencing or a reflection of some underlying
                consumer pressure. But to err on the safe side, we did slightly pull
                back our use of Easy Pay.



                                                66
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 71 of 103




               That trend doesn’t appear to be worsening. It doesn’t appear
               to be getting a lot better, but it doesn’t appear to be worsening.

                                             * * *

               What you see with Easy Pay is -- the best customer who uses Easy
               Pay, who’s probably the customer that also has a QCard, has
               extremely, extremely low write-off rates. The write-offs are
               disproportionately concentrated in either new customers or
               very occasional customers. . . .But even with this best customer,
               while the absolute rates are low, we did see a slight tick up in Q4,
               which is, again, why we got a little more conservative.

        151.   On this news, Qurate’s stock price fell $1.87 per share, or 8.71%, to close at

 $19.59 per share on September 8, 2016 on unusually high trading volume.

        152.   On September 8, 2016, Eric J. Sheridan of UBS issued a research report on

 Qurate entitled: “QVC Group Q3 Noise Continues; Long-Term Thesis Intact” where Sheridan

 highlighted issues with Easy Pay as one reason for the Company’s stock price drop:

               Today, CEO of QVC Mike George presented at an investor
               conference and laid out the following as an update on Q3 operating
               trends: 1) the slowdown in the US business has persisted in Q3
               (“modestly improved but still negative comps for the business”
               with QTD operating trends down high-single digits YoY); 2) the
               greatest pressures remain among QVC’s core/most loyal customer
               base (impacted by macro), while retention and viewership remain
               healthy; 3) the most pronounced pullback was observed in
               apparel/fashion (in line with previous comments; slowdown from
               double digit growth to flat over the summer), and; 4) EasyPay:
               while write-off rates ticked up in Q4 ‘15/earlier this year (as
               mgmt noted in its Q2 call), rates remain generally low (<2%;
               only limited impact on P&L). . . .

        153.   On September 9, 2016, Matthew Harrigan of Wunderlich Securities issued a

 research report on Quarte entitled, “QVC U.S. Consumer Engaged and Entertained, Albeit

 Jaded, on Purchase Activity,” in which Harrigan noted:




                                               67
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 72 of 103




               Buy-rated QVC Group (QVCA) stock sold off 8.7% yesterday in
               the immediate wake of QVC CEO Mike George’s comments at the
               Goldman Sachs 23rd Annual Retailing Conference that any
               rebound from the high single-digit QVC U.S. sales declines that
               ensued in early June remains tentative.

                                              * * *

               Credit noise

               The slight headwind from credit issues has arisen almost
               entirely from the Easy Pay program on certain items rather
               than the Q Card that is managed in concert with Synchrony
               Bank. (Synchrony has the receivables on its books while
               splitting Q Card income with QVC). Conversely, the Easy Pay
               program does incur internal risk at QVC itself even as there
               has been no deterioration in Q Card credit trends. Even so,
               Easy Pay incurs a continued mild sub 2% write-off rate even with
               deleterious activity increasing in Q4 albeit with visibility emerging
               only in April and May. It is still unclear whether this is a bit of an
               anomaly or more attributable to underline consumer pressure, but
               the overall trend remains relatively static. Interestingly, the best
               customer who uses Easy Pay also often has a Q Card with very low
               credit costs, with the issue rising more with new and occasional
               customers that may actually be shopping for credit
               opportunities.

 VI.    POST-CLASS PERIOD EVENTS

        154.   On November 8, 2016, Qurate announced its financial results for the third quarter

 ended September 30, 2016, in which the Company revealed “declines in consumer electronics”

 due in part to a pull back on Easy Pay offerings on electronics and other products. Defendant

 George admitted that expanded Easy Pay credit “did have, we believe, a real but modest

 impact on the overall slowdown.” Moreover, Defendant George admitted Easy Pay had

 propped up QVC’s consumer electronics category. According to George, Easy Pay “had a

 bigger impact in areas like consumer electronics where we pull back Easy Pay more

 sharply since electronics accounts for a disproportionate share of our bad debt.” According



                                                68
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 73 of 103




 to George, “Declines in consumer electronics, which has been a challenging category for

 [the Company], accelerated in mid-year as [QVC] . . . pulled back Easy Pay usage . . .”

 George further stated that “there’s no question that some of the decline in consumer

 electronics . . .was driven by that more conservative usage [of Easy Pay]. . . . I certainly

 think it was a factor in our Q3 performance.” The Company also disclosed that by November

 2016, bad debt was still at elevated levels. According to George, by November, write offs had

 “stabilized at [a] modestly elevated rate.”

        155.    When George was directly asked by a Bank of America analyst whether Easy Pay

 was at the heart of the Company’s problems, although George admitted Easy Pay was a factor in

 the Company’s poor results, he refused to fully acknowledge the extent to which Defendants

 manipulated QVC’s sales numbers to serve their financial goals:

                [T]here’s no question that some of the decline in consumer
                electronics, by no means all of it, was driven by that more
                conservative usage [of Easy Pay]. But there’s been some analysis
                that there's this tight correlation between Easy Pay and our
                sales. That correlation is simply not that strong. We use it
                strategically. We pulled it back slightly. The areas where we
                had pressure weren’t highly correlated necessarily with a
                pullback in Easy Pay. So I certainly think it was a factor in our
                Q3 performance. I think if we were really aggressively
                increasing Easy Pay usage I’m sure we would have grown
                faster than we did.

        156.    On November 8, 2016, Defendants filed QVC’s Report on Form 10-Q for the

 third quarter ended September 30, 2016, in which the Company disclosed that an increase in bad

 debt expense “primarily related to an increase in Easy-Pay sales penetration and higher default

 rates experienced related to the Easy-Pay program in the U.S.” (p. 41).




                                                69
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 74 of 103




        157.   On November 8, 2016, Eric J. Sheridan of UBS issued a research report on Qurate

 entitled: “QVC Group Further Clarity Points to Path Forward,” in which Sheridan noted that

 Qurate had experienced “Only modest increase in write-offs on Easy Pay (bad debt worsened

 10bps vs. 100 bps in Q2).”

        158.   On November 10, 2016, Qurate held its Annual Investor Meeting. During the

 meeting, Maffei stated: “The market has been very fixated on a couple of things. How much

 Easy Pay, what is Amazon doing, are customers cord cutting. We are not saying those are

 without effect on the recent declines.”

        159.   Defendant George also commented on the increased bad debt levels due to Easy

 Pay:

               Let’s talk about credit. Credit is an important part of the value
               story. It’s got a lot of attention recently. We do offer credit through
               our Easy Pay program. We think it’s a wonderful, low-cost reason
               to buy on QVC. It does not cost us much when you look at the
               P&L impact of it.

               We did see our write-off rates start to creep up in Q4. That
               surprised us, because they’ve been going down for three or
               four years. They’re still sub-2% of credit receivables are
               written off, so a very low number. But we wanted to
               understand that, and we did what we typically do is we took a
               cautious approach. We on the margin pulled back a little bit,
               not dramatically, in our credit usage in Q3 as we monitor those
               trends. They do appear by and large to have stabilized. We think
               it may have had a modest impact on Q3 sales, again,
               particularly in areas like electronics.

        160.   In the slides for the November 10th Investor Meeting, QVC disclosed that it first

 identified an increase in write off rates related to Q4 2015 sales in March 2016. The

 Company attributed the increased write off rates to the QCard Easy Pay Every Day Program

 launched in August 2015 which enabled Q Card users to pay for any product over 2-6


                                                 70
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 75 of 103




  installments. According to the slide: “Launch of QCard EZ Every Day drove strong QCard

  growth (+300 [basis points] pen) . . . Led to jump in AR; program now anniversaried.” The slides

  also confirm that the Company pulled back “slight[ly]” in Easy Pay offerings in June 2016 as it

  monitored write off trends; stating “likely some impact on sales, but not highly correlated.”




  VII.   ADDITIONAL EVIDENCE OF SCIENTER

         161.    As alleged herein, Defendants acted with scienter in that they knew, or recklessly

  disregarded, that the public documents and statements issued or disseminated in the name of the

  Company, or in their own name, were materially false and misleading; knew or recklessly

  disregarded that such statements or documents would be issued or disseminated to the investing

  public; and knowingly and substantially participated or acquiesced in the issuance or

  dissemination of such statements or documents as primary violations of the federal securities

  laws. Defendants, by virtue of their receipt and/or access to information reflecting the true facts



                                                   71
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 76 of 103




 regarding Qurate, their control over, and/or receipt and/or modification of Qurate’s allegedly

 materially misleading misstatements, were active and culpable participants in the fraudulent

 scheme alleged herein.

        162.    Defendants knew and/or recklessly disregarded the false and misleading nature of

 the information which they caused to be disseminated to the investing public. The ongoing

 fraudulent scheme described herein could not have been perpetrated during the Class Period

 without the knowledge and complicity, or at least, the reckless disregard, of Qurate personnel at

 the highest levels of the Company.

        163.    The following additional allegations all support a strong inference of scienter:

                (a)       Defendants George and Maffei’s stock sales during the Class Period were

 highly unusual, suspicious in timing and amount, and inconsistent with prior trading practices;

                (b)     Defendants knew or were reckless in not knowing that a significant

 expansion of the Company’s Easy Pay program would materially increase its bad debt expense;

                (c)     Evidence that Defendants sought to artificially inflate Qurate’s sales

 numbers in 2015 in order for certain Defendants to receive outsized bonuses; and

                (d)     Evidence that Defendants sought to artificially increase the value of

 Qurate’s stock to reduce the price paid to acquire Zulily.

        A.      Certain Defendants’ Stock Sales During the Class Period Were Highly
                Unusual and Suspicious

        164.    Defendants George and Maffei engaged in stock sales during the Class Period that

 were suspiciously timed and out of line with their prior trading practices. As a result of these

 Class Period trades, these Defendants profited from the artificial inflation embedded in the

 trading price of QVC Stock caused by their false and misleading statements and omissions to


                                                 72
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 77 of 103




 investors during the Class Period. All of their insider sales occurred before the first partial

 disclosure and before the substantial decline in the price of QVC Stock.

                1.      The Value and Amount of Trading by Defendants George and Maffei
                        Was Highly Unusual

        165.    The Class Period sales of QVC Stock by Defendants George and Maffei were

 highly unusual and suspicious as measured by (i) the total amount of shares sold, (ii) the contrast

 with these Individual Defendants’ own prior trading history, and (iii) the timing of the sales.

 Such sales therefore raise a strong inference of scienter. In addition, the proceeds obtained by

 Defendant George during the Class Period were substantial in relation to his compensation

 during the Class Period.

        166.    To evaluate the Individual Defendants’ selling activity, Plaintiff used the

 publicly-available trading data that the Individual Defendants are required to report to the SEC

 on the Form 4. Plaintiff analyzed the trading by the Individual Defendants during the Class

 Period and during the equal-length period immediately preceding the Class Period beginning

 June 30, 2014 and ending August 4, 2015 (the “Control Period”). The Forms 4 filed during the

 Class Period and Control Period are hereby incorporated by reference, and a summary of the

 relevant sales of QVC Stock during the Class and Control Period are set forth below.

        167.    To analyze Defendants George and Maffei’s stock sales, Plaintiff calculated the

 total sales made by each Defendant, together with the cash proceeds from such sales, during the

 Control and Class Periods. Those totals were then compared to identify whether these

 Defendants’ sales during the Class Period were consistent with their sales during the Control

 Period. George’s and Maffei’s specific trading dates also were evaluated compared to the two




                                                  73
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 78 of 103




 partial disclosure dates. These analyses reveal that Defendants George and Maffei’s Class Period

 stock sales were extremely large, unusual, and suspicious.

                      CLASS PERIOD TRADING IN QVC STOCK BY
                      MICHAEL GEORGE AND GREGORY MAFFEI

                                         Trans
                            Number       action                   Transaction Transaction
        Filer Name          of Shares     Type         Price         Value       Date
  George (Michael A)          270,110    Sale           $26.45    $7,144,409.50  1-Oct-15
  George (Michael A)          150,000    Sale           $26.89    $4,033,500.00  7-Dec-15
  George (Michael A)          150,000    Sale           $26.54    $3,981,000.00   5-Jan-16
  George (Michael A)          150,000    Sale           $25.44    $3,816,000.00  2-Feb-16
  George (Michael A)          150,000    Sale           $25.82    $3,873,000.00 2-Mar-16
  George (Michael A)          150,000    Sale           $25.10    $3,765,000.00  5-Apr-16
  George (Michael A)          150,000    Sale           $26.24    $3,936,000.00 3-May-16
  George (Michael A)          150,000    Sale           $27.02    $4,053,000.00  2-Jun-16
  George (Michael A)          150,000    Sale           $26.24    $3,936,000.00 11-Jul-16
  Total Shares Sold
  During Class Period        1,470,110                           $38,537,909.50
  and Proceeds

  Maffei (Gregory B)           125,000 Sale             $26.91    $3,363,750.00     15-Dec-15
  Maffei (Gregory B)            99,505 Sale             $26.86    $2,672,704.30     16-Dec-15
  Total Shares Sold
  During Class Period          224,505                            $6,036,454.30
  and Proceeds

  TOTALS                    1,694,615                            $44,574,363.80




                                                  74
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 79 of 103




      CONTROL PERIOD TRADING IN LIBERTY INTERACTIVE AND QVC BY
                MICHAEL GEORGE AND GREGORY MAFFEI
                           (6/30/14 – 8/4/15)

                                           Trans
                              Number       action                   Transaction Transaction
        Filer Name            of Shares     Type         Price         Value        Date
  George (Michael A)            106,007    Sale           $28.33    $3,003,178.31 24-Nov-14
  George (Michael A)            106,007    Sale           $28.91    $3,064,662.37  5-Dec-14
  George (Michael A)            106,007    Sale           $28.52    $3,023,319.64  9-Dec-14
  George (Michael A)            106,007    Sale           $28.71    $3,043,460.97 11-Dec-14
  George (Michael A)            212,014    Sale           $27.22    $5,771,021.08  2-Feb-15
  George (Michael A)            212,014    Sale           $28.95    $6,137,805.30  7-Apr-15
  George (Michael A)              67,482   Sale           $39.05    $2,635,172.10   1-Jul-15
  George (Michael A)            270,111    Sale           $27.83    $7,517,189.13   1-Jul-15
  Total Shares Sold
  During Control              1,185,649                            $34,195,808.90
  Period and Proceeds

  Maffei (Gregory B)             79,385 Sale              $27.79    $2,206,109.15   17-Dec-14
  Total Shares Sold
  During Control                 79,385                             $2,206,109.15
  Period and Proceeds

  TOTALS                      1,265,034                            $36,401,918.05


                      (a)       The Amount of QVC Stock Sold During the Class Period by
                                Defendants George and Maffei Was Extremely Large

        168.   The proceeds from Qurate shares sold during the Class Period by Defendants

 George and Maffei were extremely large.

        169.   Defendant George sold 1,470,110 shares of QVC Stock during the Class Period

 for proceeds of $38,537,909.50.

        170.   Defendant Maffei sold 224,505 shares of QVC Stock during the Class Period for

 proceeds of $6,036,454.30.



                                                    75
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 80 of 103




                        (b)    Defendants George and Maffei’s Stock Sales During the Class
                               Period Were Inconsistent With Their Prior Trading Practices

        171.     Defendants George and Maffei’s Class Period stock sales were not only large in

 terms of proceeds, but also inconsistent with these Defendants’ own prior selling activity during

 the Control Period.

        172.     Collectively, Defendants George and Maffei increased their total stock sales

 during the Class Period by approximately 34% from 1,265,034 shares sold during the Control

 Period to 1,694,615 shares sold during the Class Period. Individually, Defendants George and

 Maffei stock sales also increased sharply during the Class Period.

        173.     Separately, Defendants George and Maffei also substantially increased the

 number of Qurate shares they sold: Maffei more than doubled the number of shares of QVC

 Stock he sold – from 79,385 shares sold during the Control Period to 224,505 sold shares during

 the Class Period. George sold approximately 24% more shares of QVC Stock during the Class

 Period – selling 1,185,649 shares during the Control Period and 1,470,110 shares during the

 Class Period.

        174.     Defendants George and Maffei’s sales, as measured in dollars, also increased

 dramatically. Defendant Maffei’s proceeds from Qurate sales almost tripled during the

 Class Period – from $2.2 million during the Control Period to $6 million during the Class

 Period. Defendant George’s trading also significantly increased from $34.2 million during the

 Control Period to $38.5 million during the Class Period. Collectively, proceeds from these

 Defendants’ stock sales increased 22.5% during the Class Period, from approximately

 $36.4 million during the Control Period to appropriately $44.6 million during the Class

 Period.


                                                 76
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 81 of 103




                        (c)    The Timing of the Stock Sales Was Suspicious

        175.    Defendants George and Maffei’s Class Period sales of QVC Stock were

 suspiciously timed in that these Defendants sold their shares after learning of materially non-

 public information about the drastic increase in the use of Easy Pay, but before the public

 disclosure of increasing bad debt and default due to the increased use of Easy Pay. Indeed,

 Defendants George and Maffei sold their QVC Stock before the first partial disclosure on August

 5, 2016. Importantly, on October 1, 2015—the same date the Zulily acquisition was

 consummated—Defendant George executed trades amounting to $7,144,409.50 in illicit

 proceeds. This highly suspicious transaction was Defendant George’s largest transaction

 throughout the Class Period.

                        (d)    The Proceeds Obtained by Defendant George Were
                               Substantial In Relation to His Compensation during the Class
                               Period

        176.    The proceeds obtained by Defendant George were substantial in relation to his

 compensation level during the Class Period. As set forth below, in 2016, Defendant George’s

 total compensation including base salary, stock and option awards, incentive plan and other

 compensation was $13.2 million, significantly less than George’s proceeds of $38.5 million from

 his Class Period trading.

                2.      The Presence of 10b5-1 Trading Plans Adopted by the Individual
                        Defendants Does Not Absolve Them of Liability

        177.    Rule 10b5-1, 17 C.F.R. § 240.10b5-1 provides that a person will be deemed to

 have traded “on the basis of” material nonpublic information if the person engaging in the

 transaction was “aware of” that information at the time of the trade. To provide a safe harbor

 under the “aware of” standard, the SEC created an affirmative defense to insider trading claims


                                                 77
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 82 of 103




 for trades made pursuant to a binding agreement or plan (“10b5-1 Plans” or “Plans”). See

 Selective Disclosure and Insider Trading, 65 Fed. Reg. 51,716, 51,727-28 (Aug. 24, 2000).

 Pursuant to SEC Rule 10b5-1(c), a 10b5-1 Plan is a defense to insider trading liability only if it

 is entered into by an insider “[b]efore becoming aware” of inside information, and was

 established “in good faith and not as part of a plan or scheme to evade the prohibitions” against

 insider trading. (emphasis added).

          178.   Because of this, insiders are advised to “design a trading plan with the intention

 that it will not be modified or amended frequently, since changes to the plan will raise issues as

 to a person’s good faith.” Thomson Reuters, Corporate Counsel’s Guide to Insider Trading and

 Reporting, Ch. 12:26 (2018). Conversely, the adoption and/or modification of these Plans while

 in possession of material non-public information is highly suspicious and supports a strong

 inference of scienter.

          179.   Based on Form 144 filings with the SEC, it appears that Defendant George

 entered into a new trading plan for QVC Stock during the Class Period and/or modified or

 cancelled his existing Qurate trading plans during the Class Period. Indeed, George reported a

 trading plan with an effective date of November 16, 2015.21

          180.   Further, although some of the Individual Defendants’ stock sales may have been

 made pursuant to 10b5-1 Plans, the circumstances of those sales are sufficiently suspicious to

 overwhelm any exculpatory inference that might otherwise have been available to pre-planned

 sales based on such Plans. Indeed, even if the Individual Defendants had entered into 10b5-1

 Plans prior to the Class Period and traded within those same plans throughout the Class Period

     21
        Information about Maffei’s trading plans, if any, could not be derived from Forms 4 and
 144 filed with the SEC during the Class Period.


                                                  78
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 83 of 103




 (which Defendant George did not), such plans are under heavy SEC scrutiny in light of a Wall

 Street Journal investigation that found that insiders who were trading pursuant to 10b5-1 Plans

 were still trading at opportune times and reaping better-than-expected results. According to the

 November 27, 2012 Wall Street Journal article entitled “Executives’ Good Luck in Trading Own

 Stock,” executives trading pursuant to 10b5-1 Plans are still able to time their trades to avoid

 losses and increase earnings because trading plans are not public and can be canceled or

 amended at any time without disclosure.

        181.    Accordingly, Defendants George and Maffei’s trading behavior during the Class

 Period raises a strong inference of suspicious and unusual trading activity and their trading plans

 do not provide these Defendants with a safe harbor.

        B.      Defendants Knew or Were Reckless in Not Knowing that A Significant
                Expansion of the Company’s Easy Pay Program Would Materially Increase
                its Bad Debt Expense

        182.     Defendants’ false and misleading statements were not simply a case of

 mismanagement or mistake; but rather Defendants knew or recklessly disregarded that

 substantially increasing the availability of Easy Pay credit at QVC would lead to increased

 defaults and bad debt on Qurate’s books.

        183.     In 2015, the Company began using Easy Pay on everything because sales were

 down and Easy Pay was a major sales driver. Because Easy Pay historically had collectability

 issues, an internal rule was created for Easy Pay in early 2014 which required that, during a

 promotion, only one-third of QVC’s products could be sold on Easy Pay in order to mitigate

 these collectability problems. However, in 2015, the Company began offering Easy Pay on

 everything and Easy Pay’s one-third rule was no longer being enforced. In 2015, it was a



                                                  79
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 84 of 103




 frequent topic of discussion at weekly strategy meetings that Easy Pay was being used too much.

 These meetings were being attended by some of Defendant George’s direct reports including

 Doug Howe.

        184.    The plan to link Easy Pay to the Q Card was done to drive sales which had been

 down. The decision to expand the use of Easy Pay came from Qurate’s “C-Suite” which

 included Defendant George and Doug Howe. In 2015, QVC increased the availability of Easy

 Pay credit to such an extent that more than 70% of QVC’s sales were made through Easy Pay.

 In addition, QVC increased the number of installments a customer could use to pay back

 balances through Easy Pay from three payments to up to five payments. Easy Pay was extended

 to additional products including lower ticket items and everyone at QVC knew that the more

 Easy Pay was offered, the more QVC would see an increase in delinquencies.

        185.    Easy Pay was traditionally offered on Electronics, but prior to the Class Period, it

 was being offered on more products and with additional installment periods. The use of Easy Pay

 continued to increase in the latter half of 2015 and defaults were going up during the Class

 Period. QVC had a report that was circulated every week to ten days that detailed customer

 defaults and bankruptcies, and listed customers with over $25,000 in Easy Pay balances. This

 report was put together by QVC’s finance team, which included Defendant Jastrzebski and

 which monitored defaults closely. In 2015, there was an increase in the number of customers

 being sent to collections on reports generated by QVC’s Customer Service or “CSR” System.

        186.    Easy Pay was originally only used on a few select products such as the “Daily

 Deal” and high priced products, but that QVC began using it more and more beginning in 2015

 to increase sales. In 2015, Easy Pay also was being used on clearance items. The more Easy Pay



                                                 80
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 85 of 103




 was used, the more default and collection issues there were. The Company used an in-house

 CRM system built by Qurate’s IT department to track Easy Pay installment plans, and reports

 were circulated monthly (and sometimes more frequently) with information about Easy Pay

 usage. Executives with access to the CRM system had access to which customers used Easy

 Pay and if they had defaulted. In addition, reports were circulated with sales and Easy Pay

 default information and the C-Suite knew about the increased use of Easy Pay and its default

 rate.

         187.   There was a significant increase in Easy Pay Flash events in 2015 which

 increased the use of Easy Pay. Flash events were windows of time in which Easy Pay was

 offered. The planning team, led by Executive Vice President and Chief Merchandising Officer

 Doug Howe, who reported directly to Defendant George, decided what items would be offered

 with Easy Pay. Delinquencies and defaults on Easy Pay purchases were metrics that QVC’s

 finance team followed closely and the finance team would have alerted the attendees of the

 weekly Officers’ Meetings to any changes in that metric. All of Qurate’s officers, including

 Defendants George and Jastrzebski attended the high-level Officers’ Meetings. Concerns about

 Easy Pay and sales at the time were consistently discussed in Officers’ Meetings.

         188.   Reports were generated on how often customers were using Easy Pay (referred to

 as the “take rate”), as well as other analytics related to that metric. New customers typically

 came to QVC for big ticket items and new customers were more likely to default. Returning

 customers were less likely to default. Bad debt was always a topic of discussion during Tuesday

 morning leadership meetings with C-Suite executives. Bad debt was tracked by QVC’s finance




                                                  81
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 86 of 103




 department in its SAP Financial System. Defaults would be reported to QVC’s customer care

 department where a dunning process would take place.

        189.     During the Class Period, QVC “really ramped” up the use of Easy Pay because

 sales had been down for “quite a while” and management at QVC knew sales would be boosted

 if items were available with Easy Pay. During the Class Period, QVC extended Easy Pay to all

 items bought on the Q Card, including very low priced items. QVC even accepted gift cards in

 some markets for Easy Pay purchases.

        C.      Defendants Artificially Inflated Qurate’s Sales with Easy Pay Credit to
                Ensure Payment of Outsized Bonuses in a Year of Otherwise Poor Financial
                Performance

        190.    There is also evidence that Defendants dramatically increased the availability of

 Easy Pay credit in order to pay themselves lavish bonuses that otherwise could not have been

 achieved in the face of sluggish sales.

        191.    Qurate’s Executive Officers are eligible to receive performance-based bonuses

 that are structured to align with the Company’s financial performance. In 2015, QVC’s EBITDA

 had to equal or exceed $1,969.9 million before any bonus would be paid.

        192.    Qurate’s sales were exceedingly low in 2015, amidst the Company’s significant

 headwinds. For the first three quarters of 2015, revenue was $2,214 million, $2,252 million, and

 $2,153 million, respectively. This decline threatened the Individual Defendants’ performance-

 based bonuses in 2015.

        193.    Knowing the Company’s declining revenue would impact their compensation,

 Defendants rapidly expanded the Company’s use of Easy Pay in August 2015 to increase sales

 and achieve this target EBITDA before year-end. This expansion pulled the Company’s sales



                                                82
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 87 of 103




 out of its precipitous decline and in 4Q15, the Company’s revenue shot up to $3,370 million.

 This abnormally high quarter was just enough to enable Defendants to receive their seven-figure

 bonuses. In fact, the Company achieved its target EBITDA exactly, reporting an actual EBITDA

 for 2015 of $1,969.9 million.

        194.    Moreover, an analysis conducted by Plaintiff’s forensic accountants revealed

 Qurate’s 4Q15 earnings and related EBITDA were inflated by $11.2 million. Thus, Defendants

 would not have achieved the EBITDA target needed to pay bonuses absent their decision to

 substantially loosen the availability of Easy Pay credit.

        D.      Defendants Sought to Increase the Value of Qurate’s Stock Price to Reduce
                the Price Paid for Zulily

        195.     In August 2015, immediately after Defendants dramatically increased the

 availability of Easy Pay credit at QVC, Qurate announced that it was planning to acquire online

 retailer Zulily. Qurate planned to acquire Zulily for $2.4 billion, $392.98 million of which was to

 be paid in newly issued shares of Series A stock. Notably, the purchase price was to be paid in

 part through the issuance of additional QVC Stock.

        196.    Thus, in the face of declining sales, Defendants sought to maintain the price of

 Qurate’s stock at an artificially high level until the completion of the transaction on October 1,

 2015 to keep the price of Zulily from going up as Qurate’s sales declined.

        197.    With the acquisition looming and Qurate’s sales falling, QVC aggressively

 expanded the amount of credit offered through its Easy Pay program beginning in the summer of

 2015 by increasing the number and type of products on which it offered Easy Pay, adding lower-

 priced products to Easy Pay, and relaxing rules regarding Easy Pay installment payments in an

 effort to artificially inflate the Company’s sales. Because it was well known within the


                                                  83
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 88 of 103




 Company that an uptick in the use of Easy Pay would increase Qurate’s bad debt exposure,

 Defendants were on notice that their expansion would increase QVC’s bad debt. Nonetheless,

 the Company ramped up its use of Easy Pay to artificially inflate the stock price prior to the

 October acquisition.

 VIII. LOSS CAUSATION/ECONOMIC LOSS

        198.    During the Class Period, as detailed herein, Qurate and the Individual Defendants

 engaged in a course of conduct that artificially inflated and/or artificially maintained the price of

 QVC Stock and operated as a fraud or deceit on the Class Period purchasers of QVC Stock by

 making the materially false and misleading statements and omissions recited above.

        199.    When the truth was disclosed and became known to the market, the price of QVC

 Stock declined precipitously as the prior artificial inflation was removed from the price of the

 stock. As a result of their purchases of QVC Stock at artificially inflated prices during the Class

 Period, Lead Plaintiff and other members of the Class suffered a substantial economic loss (i.e.,

 damages under the federal securities laws). The price decline in QVC Stock was a direct result of

 the nature and extent of the materially false and misleading statements and omissions revealed to

 investors and the market. The misstatements and omissions described herein also concealed risks

 regarding the Company’s bad debt expense and it was foreseeable that the value of QVC Stock

 would be adversely affected when the concealed risks materialized. Thus, the Defendants’

 wrongful conduct, as alleged herein, directly and proximately caused the damages suffered by

 Lead Plaintiff and the Class.

        200.    The truth about QVC’s business was disclosed through two partial disclosures

 regarding issues with the Company’s expanded use of Easy Pay beginning after the market



                                                  84
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 89 of 103




 closed on August 5, 2016 with the release of the Company’s second quarter 2016 results, and

 concluding on September 8, 2016, during a Goldman Sachs Global Retail Conference where the

 Company announced increased write-off rates associated with the Easy Pay program and

 acknowledged there would be “higher default rates associated with those sales.”

                (a)    August 5, 2016 – First Partial Disclosure

                       (i)     The release of the Company’s financial results for the second

 quarter ended June 30, 2016, on August 5, 2016, before the market opened, was a partial

 disclosure in which the Company disclosed that it was experiencing “significant headwinds,

 which have continued” and sales had significantly decelerated across all product categories.

 Defendant George attributed these issues, in part, to the Company’s use of Easy Pay. According

 to George, “[b]eginning in April [2016], [Qurate] saw higher than expected write-offs on Easy

 Pay purchases from October and November of last year.” Defendant George further admitted

 that “[g]iven heightened write-off risks, we did choose to moderate our Easy Pay usage

 beginning in June [2016], which puts some additional pressure on sales.”

                       (ii)    In reaction to these disclosures, QVC’s stock price fell from a

 close on August 4, 2016 of $26.30 per share to a close on August 5, 2016 of $20.61 per share, or

 a drop of approximately 21.63%.

                (b)    September 8, 2016 – Second Partial Disclosure

                       (i)     On September 8, 2016, during the trading day, at the Goldman

 Sachs Global Retail Conference in New York City, the Company further revealed the extent to

 which it relied on an aggressive Easy Pay credit policy to boost sales. Defendant George

 admitted that the Company’s debt problems were not improving, and that the Company expected



                                                85
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 90 of 103




 to see continued “higher default rates” associated with these sales. Defendant George also

 explained this trend would continue to impact its business: “[W]e had seen a slowdown in the

 business starting in roughly early June that had persisted through the call, slowdown kind of in

 the high single digits. I would say, as we look forward over the last several weeks, that trend has

 largely continued, modestly improved. So, we’re seeing a little bit better trend, but still negative

 comps in our business.”

                          (ii)    In reaction to these disclosures, on September 8, 2016, QVC’s

 stock price fell from its close on September 7, 2016 of $21.46 per share to a close of $19.59 per

 share on September 8, 2016, or approximately 8.71%.

 IX.        CLASS ACTION ALLEGATIONS

            201.   Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure on behalf of all persons and entities who purchased or otherwise

 acquired QVC Stock22 during the period from August 5, 2015 through September 8, 2016,

 inclusive (the “Class Period”), and were damaged thereby (the “Class”).23 Excluded from the

 Class are: (i) the Defendants; (ii) the present and former officers and directors of the Company24;

 (iii) the Company’s subsidiaries; (iv) members of the immediate families of the Individual

 Defendants; (v) any entity in which any Defendant has or had a controlling interest; and (vi) the



       22
         “QVC Stock” means the publicly traded Series A QVC Group common stock traded
 during the Class Period on the NASDAQ Global Select Market under the symbol QVCA.
      23
          During the Class Period, QVC Inc. was part of QVC Group and its Series A shares were
 publicly traded on NASDAQ Global Select Market under the ticker symbol “QVCA.” On
 March 12, 2018, QVC Inc. became part of Qurate Retail, Inc. and its Class A shares began
 trading under the ticker symbol “QRTEA.”
      24
         For purposes of Paragraph 201, the “Company” means Qurate Retail, Inc., QVC, Inc.,
 and/or Liberty Interactive Corporation.


                                                    86
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 91 of 103




 legal representatives, heirs, successors, and assigns of any such excluded party with respect to

 any trades in QVC Stock made in that capacity.

        202.    The members of the Class are so numerous that joinder of all members is

 impracticable. The disposition of their claims in a class action will provide substantial benefits

 to the parties and the Court. Throughout the Class Period, QVC Stock was actively traded on

 the NASDAQ under the ticker symbol “QVCA.” As of the Company’s Report on Form 10-Q for

 the quarter ended June 30, 2016, filed on August 5, 2016, QVC Group had 446,645,121 shares of

 Series A shares outstanding owned by thousands of persons.

        203.    There is a well-defined community of interest in the questions of law and fact

 involved in this case. Questions of law and fact common to the members of the Class which

 predominate over questions which may affect individual Class members include:

                (a)     Whether the Exchange Act was violated by Defendants;

                (b)     Whether Defendants omitted and/or misrepresented material facts;

                (c)     Whether Defendants’ statements omitted material facts necessary in order

 to make the statements made, in light of the circumstances under which they were made, not

 misleading;

                (d)     Whether Defendants knew or recklessly disregarded that their statements

 were false and misleading;

                (e)     Whether the price of QVC Stock was artificially inflated or artificially

 maintained; and

                (f)     The extent of damage sustained by Class members and the appropriate

 measure of damages.



                                                 87
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 92 of 103




        204.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

 sustained damages from Defendants’ wrongful conduct.

        205.     Plaintiff will adequately protect the interests of the Class and has retained counsel

 experienced in securities class action litigation. Plaintiff has no interests that conflict with those

 of the Class.

        206.     A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Furthermore, as the damages suffered by individual Class

 members may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to them. There will

 be no difficulty in the management of this action as a class action.

 X.     PRESUMPTION OF RELIANCE

        207.     Plaintiff alleges that throughout the Class Period, Defendants omitted to disclose

 material information of which Defendants were aware or were reckless in not knowing. Such

 statements artificially inflated or artificially maintained the price of QVC Stock and operated as a

 fraud or deceit on all persons and entities who purchased or otherwise acquired that stock during

 the Class Period. Because Defendants chose to speak on the issues described in section V, it was

 important that Defendants not mislead investors or withhold material information. To the extent

 that the Defendants concealed or improperly failed to disclose material facts with respect to the

 Company and its business, Plaintiff is entitled to a presumption of reliance in accordance with

 Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153 (1972).




                                                   88
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 93 of 103




        208.    Plaintiff will rely upon the presumption of reliance established by the fraud-on-

 the-market doctrine in that, among other things:

                (a)     Defendants made public misrepresentations or failed to disclose material

 facts during the Class Period;

                (b)     the omissions and misrepresentations were material;

                (c)     the Company’s Series A shares traded in an efficient market;

                (d)     the misrepresentations alleged would tend to induce a reasonable investor

 to misjudge the value of the Company’s Series A shares; and

                (e)     Plaintiff and other members of the Class purchased QVC Stock between

 the time Defendants misrepresented or failed to disclose material facts and the time the true facts

 were disclosed, without knowledge of the misrepresented or omitted facts.

        209.    At all relevant times, the market for QVC Stock was efficient for the following

 reasons, among others:

                (a)     as a regulated issuer, the Company filed periodic public reports with the

 SEC;

                (b)     The Company regularly communicated with public investors via

 established market communication mechanisms, including through regular disseminations of

 press releases on the major news wire services and through other wide-ranging public

 disclosures, such as communications with the financial press, securities analysts, and other

 similar reporting services;

                (c)     The Company was followed by several securities analysts employed by

 major brokerage firm(s) including (1) UBS; (2) Wells Fargo; (3) Wunderlich; (4) Stephens; (5)



                                                 89
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 94 of 103




 FBN; and (6) Brean Capital, who wrote reports that were distributed to the sales force and

 certain customers of their respective brokerage firm(s) and were publicly available and entered

 the public marketplace; and

                 (d)      QVC Stock was actively traded in an efficient market, the NASDAQ,

 under the ticker symbol “QVCA.”

         210.    As a result of the foregoing, the market for QVC Stock promptly digested current

 information regarding the Company from publicly available sources and reflected such

 information in its common stock price(s). Under these circumstances, all purchasers of QVC

 Stock during the Class Period suffered similar injury through their purchase of QVC Stock at

 artificially inflated prices and the presumption of reliance applies.

 XI.     NO SAFE HARBOR

         211.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

 The statements alleged to be false and misleading herein all relate to then-existing facts and

 conditions. To the extent certain statements alleged to be false or misleading are determined to

 be mixed statements of historical or present information and future information, such statements

 are not entitled to the safe harbor with respect to the part of the statement that refers to historical

 or present conditions.

         212.    To the extent certain of the statements alleged to be false or misleading may be

 characterized as forward looking, they were not identified as “forward-looking statements” when

 made and there were no meaningful cautionary statements identifying important factors that




                                                   90
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 95 of 103




 could cause actual results to differ materially from those in the purportedly forward-looking

 statements.

        213.    In the alternative, to the extent that the statutory safe harbor is determined to

 apply to any forward-looking statements pleaded herein, Defendants are liable for those false

 forward-looking statements because at the time each of those forward-looking statements were

 made, the speaker had actual knowledge that the forward-looking statement was materially false

 or misleading, or the forward-looking statement was authorized or approved by an executive

 officer of Qurate who knew that the statement was false when made.

 XII.   CONTROL PERSON ALLEGATIONS

        214.    The Individual Defendants, by virtue of their high-level positions with the

 Company, directly participated in the management of the Company, and were directly involved

 in the day-to-day operations of the Company at the highest levels. The Individual Defendants

 participated in drafting, preparing, and/or approving the public statements and communications

 complained of herein and were aware of, or recklessly disregarded, the material misstatements

 contained therein and omissions therefrom, and were aware of their materially false and

 misleading nature.

        215.    During the Class Period, the Individual Defendants followed, tracked, and were

 aware of the Company’s bad debt reserves and that the Company’s expansion of Easy Pay to

 increase sales would lead to increased write-offs and bad debt.

        216.    The Individual Defendants, as senior executive officers of the Company, were

 able to and did control the content of the various SEC filings, press releases, and other public

 statements pertaining to the Company during the Class Period. The Individual Defendants were



                                                  91
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 96 of 103




 provided with copies of the documents and statements alleged herein to be materially false and

 misleading prior to or shortly after their issuance and/or had the ability and opportunity to

 prevent their issuance or cause them to be corrected. Accordingly, the Individual Defendants are

 responsible for the accuracy of the public reports, releases, and other statements detailed herein

 and are primarily liable for the misrepresentations and omissions contained therein.

        217.    The Individual Defendants, because of their positions of control and authority as

 senior executive officers (and as President for Defendant George and Chairman for Defendant

 Maffei), had access to the adverse, undisclosed information about Qurate’s business through

 their access to internal corporate documents and information, conversations and associations

 with other corporate officers and employees, attendance at regularly-held meetings, as well as

 other management and Board of Directors meetings and committees thereof, and reports and

 other information provided to them in connection therewith.

        218.    As senior officers and controlling persons of a publicly-held company whose

 common stock was, during the relevant time, registered with the SEC pursuant to the Exchange

 Act and traded on the NASDAQ, the Individual Defendants each had a duty to promptly

 disseminate accurate and truthful information with respect to the Company’s operations and

 business, and to correct any previously issued statements that were or had become materially

 misleading or untrue, so that the market price of the Company’s common stock would be based

 upon truthful and accurate information. The Individual Defendants' wrongdoing during the Class

 Period violated these specific requirements and obligations.

        219.    Each of the Individual Defendants is liable as a primary participant in a wrongful

 scheme and course of business that operated as a fraud and deceit on purchasers of Qurate’s



                                                  92
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 97 of 103




 common stock during the Class Period, which included the dissemination of materially false and

 misleading statements (both affirmative statements and statements rendered misleading because

 of material omission) regarding how the Company’s expansion of Easy Pay would lead to

 increased write-offs and bad debt. The scheme: (i) deceived the investing public regarding

 Qurate’s operations and the true value of Qurate’s common stock; and (ii) caused Plaintiff and

 other members of the Class to purchase Qurate’s common stock at artificially inflated prices,

 which fell as the truth concerning the effects of Easy Pay on the Company’s bad debt and the

 Company’s inability to collect payments on outstanding Easy Pay installments.

        220.    In making the statements complained of herein, the Individual Defendants, who

 were senior officers and controlling persons of Qurate, were acting on behalf of the Company in

 the regular course of business. Therefore, each of the statements made by the Individual

 Defendants is attributable to the Company.

 XIII. CLAIMS FOR RELIEF

                                              COUNT I

                       For Violation of Section 10(b) of the Exchange Act
                            and Rule 10b-5 Against All Defendants

        221.    Plaintiff repeats and realleges each and every allegation contained in the

 foregoing paragraphs as if fully set forth herein.

        222.    This Count is asserted against Qurate and the Individual Defendants and is based

 upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

        223.    During the Class Period, Qurate and the Individual Defendants engaged in a plan,

 scheme, conspiracy and course of conduct, pursuant to which they knowingly or recklessly


                                                  93
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 98 of 103




 engaged in acts, transactions, practices and courses of business which operated as a fraud and

 deceit upon Plaintiff and the other members of the Class; made various untrue statements of

 material facts and omitted to state material facts necessary in order to make the statements made,

 in light of the circumstances under which they were made, not misleading; and employed

 devices, schemes and artifices to defraud in connection with the purchase and sale of securities.

        224.    Such scheme was intended to, and, throughout the Class Period, did: (i) deceive

 the investing public, including Plaintiff and other Class members, as alleged herein; (ii)

 artificially inflate and artificially maintain the market price of QVC Stock; and (iii) cause

 Plaintiff and other members of the Class to purchase or otherwise acquire QVC Stock at

 artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct,

 Defendants, and each of them, took the actions set forth herein.

        225.    Pursuant to the above plan, scheme, conspiracy and course of conduct, and by the

 use of means or instrumentalities of interstate commerce and/or of the mails, each of the

 Defendants made statements in quarterly and annual reports, SEC filings, press releases and

 other statements and documents described above, including statements made to securities

 analysts and the media that were designed to influence the market for QVC Stock. Such reports,

 filings, releases and statements were materially false and misleading in that they failed to

 disclose material adverse information and misrepresented the truth about the Company’s

 business, including the serious problems with the Company’s administrative infrastructure.

        226.    As described above, Qurate and the Individual Defendants acted with scienter

 throughout the Class Period, in that they either had actual knowledge of the misrepresentations

 and omissions of material facts set forth herein, or acted with reckless disregard for the truth in



                                                  94
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 99 of 103




 that they failed to ascertain and to disclose the true facts, even though such facts were available

 to them.

        227.    The Individual Defendants are liable both directly and indirectly for the wrongs

 complained of herein. Because of their positions of control and authority, the Individual

 Defendants were able to and did, directly or indirectly, control the content of the statements of

 the Company. As officers and/or directors of a publicly-held company, the Individual

 Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

 the Company’s businesses, operations, financial condition and prospects.

        228.    As a result of the dissemination of the aforementioned false and misleading

 reports, releases and public statements, the market price of QVC Stock was artificially inflated

 throughout the Class Period. In ignorance of the adverse facts concerning the Company’s

 business and financial condition which were concealed by Defendants, Plaintiff and the other

 members of the Class purchased QVC Stock at artificially inflated prices and relied upon the

 price of the common stock, the integrity of the market for the securities and/or upon statements

 disseminated by the Company and the Individual Defendants, and were damaged thereby.

        229.    During the Class Period, QVC Stock was traded on an active and efficient market.

 Plaintiff and the other members of the Class, relying on the materially false and misleading

 statements described herein, which the Company and the Individual Defendants made, issued or

 caused to be disseminated, or relying upon the integrity of the market, purchased or otherwise

 acquired shares of QVC Stock at prices artificially inflated and/or artificially maintained by

 Defendants’ wrongful conduct.




                                                  95
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 100 of 103




            230.   Had Plaintiff and the other members of the Class known the truth, they would not

  have purchased or otherwise acquired said common stock, or would not have purchased or

  otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or

  acquisitions by Plaintiff and the Class, the true value of QVC Stock was substantially lower than

  the prices paid by Plaintiff and the other members of the Class. The market price of QVC Stock

  declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

  Class members.

            231.   By reason of the conduct alleged herein, Qurate and the Individual Defendants

  knowingly or recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

  and Rule 10b-5 promulgated thereunder.

            232.   As a direct and proximate result of the wrongful conduct of Qurate and the

  Individual Defendants, Plaintiff and the other members of the Class suffered damages in

  connection with their purchases and sales of the Company’s common stock during the Class

  Period.

                                               COUNT II

                          For Violation of Section 20(a) of the Exchange Act
                                 Against the Individual Defendants

            233.   Plaintiff repeats and realleges each and every allegation contained in the

  foregoing paragraphs as if fully set forth herein.

            234.   During the Class Period, the Individual Defendants participated in the operation

  and management of the Company, and conducted and participated, directly and indirectly, in the

  conduct of its business affairs. Because of their senior positions, they knew the adverse non-




                                                    96
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 101 of 103




  public information about the Company’s business, including the serious problems regarding how

  the Company’s expansion of Easy Pay would lead to increased write-offs and bad debt.

         235.    As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to the

  Company’s financial condition and results of operations, and to correct promptly any public

  statements issued by the Company which had become materially false or misleading.

         236.    Because of their positions of control and authority as senior officers of the

  Company, the Individual Defendants were able to, and did, control the contents of the various

  reports, press releases, public filings, and other statements which Qurate made and disseminated

  in the marketplace during the Class Period concerning the Company’s results of operations. In

  their capacities as senior officers of the Company, the Individual Defendants had direct

  involvement in the day-to-day operations of the Company and reviewing and approving the

  Company’s public statements. Throughout the Class Period, the Individual Defendants exercised

  their power and authority to cause the Company to engage in the wrongful acts complained of

  herein. The Individual Defendants therefore, were “controlling persons” of the Company within

  the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the

  unlawful conduct alleged which artificially inflated and/or artificially maintained the market

  price of QVC Stock.

         237.    Each of the Individual Defendants, therefore, acted as a controlling person of the

  Company. By reason of their senior management positions and/or being directors of the

  Company, each of the Individual Defendants had the power to direct the actions of, and

  exercised the same to cause, the Company to engage in the unlawful acts and conduct



                                                  97
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 102 of 103




  complained of herein. Each of the Individual Defendants exercised control over the general

  operations of the Company and possessed the power to control the specific activities which

  comprise the primary violations about which Plaintiff and the other members of the Class

  complain.

         238.    By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by Qurate.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                 (a)     Declaring this action to be a proper class action pursuant to Federal Rule

  of Civil Procedure 23, certifying Lead Plaintiff as Class Representative pursuant to Federal Rule

  of Civil Procedure 23(c), and appointing Labaton Sucharow LLP as Class Counsel pursuant to

  Rule 23(g);

                 (b)     Awarding compensatory damages in favor of Lead Plaintiff and the other

  Class members against all Defendants, jointly and severally, for all damages sustained as a result

  of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

                 (c)     Awarding Lead Plaintiff’s reasonable costs and expenses, including

  attorneys’ fees, expert fees, and its other costs and expenses; and

                 (d)     Awarding such equitable, injunctive or other relief as the Court may deem

  just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury.




                                                     98
Case 1:18-cv-02300-MEH Document 42 Filed 05/30/19 USDC Colorado Page 103 of 103




  DATED: May 30, 2019
                                           LABATON SUCHAROW LLP

                                           By: Jonathan Gardner
                                           Jonathan Gardner
                                           Christine M. Fox
                                           Theodore J. Hawkins
                                           140 Broadway
                                           New York, NY 10005
                                           Telephone: (212) 907-0700
                                           Facsimile: (212) 818-0477
                                           Email: jgardner@labaton.com
                                           cfox@labaton.com
                                           thawkins@labaton.com

                                           Counsel for Lead Plaintiff and the Proposed
                                           Class

                                           THE SHUMAN LAW FIRM
                                           Rusty E. Glenn
                                           600 17th Street, Suite 2800 South
                                           Denver, CO 80202
                                           Telephone: (303) 861-3003
                                           Facsimile: (303) 536-7849
                                           Email: rusty@shumanlawfirm.com

                                           Local Counsel for Lead Plaintiff and the
                                           Proposed Class

                                           WOLF HALDENSTEIN ADLER
                                           FREEMAN & HERZ LLP
                                           Malcolm T. Brown
                                           270 Madison Avenue
                                           New York, NY 10016
                                           Telephone: (212) 545-4714
                                           Facsimile: (212) 686-0114
                                           Email: brown@whafh.com

                                           Additional Plaintiff’s Counsel




                                      99
